Exhibit 10.3

EXECUTION VERSION

SECOND AMENDMENT dated as of December 19, 2018 (this “Amendment”), to the
FIVE-YEAR CREDIT AGREEMENT dated as of March 11, 2016 (as heretofore amended,
the “Credit Agreement”), among THE WALT DISNEY COMPANY, a Delaware corporation
(the “Borrower”), the LENDERS party thereto and JPMORGAN CHASE BANK, N.A. as
Designated Agent (in such capacity, the “Designated Agent”).

WHEREAS, the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein;

WHEREAS, the Borrower has requested that the Lenders agree to effect certain
amendments to the Credit Agreement as set forth herein; and

WHEREAS, the parties hereto, which include Lenders constituting the Majority
Lenders as of the Amendment Effective Date (as defined below), are willing to
amend the Credit Agreement on the terms and subject to the conditions set forth
herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Credit Agreement, as amended hereby (as so amended, the
“Amended Credit Agreement”).

SECTION 2. Amendments to the Credit Agreement. Each of the parties hereto agrees
that, on the Amendment Effective Date:

(a) The Credit Agreement shall be amended by inserting the language indicated in
single or double underlined text, as applicable (indicated textually in the same
manners as the following examples: single-underlined text or double-underlined
text) in Exhibit A hereto and by deleting the language indicated by single or
double strikethrough text, as applicable (indicated textually in the same
manners as the following examples: single-stricken text or double-stricken text)
in Exhibit A hereto.

(b) TWDC Holdco 613 Corp., a Delaware corporation (the “Guarantor”), by
executing a counterpart of this Amendment and becoming a party hereto, shall
(i) become a party to the Amended Credit Agreement with the same force and
effect as if the Guarantor shall have executed and delivered a counterpart
thereof and (ii) be bound by all provisions of the Amended Credit Agreement
applicable to it.



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. The Loan Parties represent and
warrant that:

(a) This Amendment has been duly executed and delivered by each Loan Party and
assuming due execution by the parties hereto other than the Loan Parties,
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) On and as of the Amendment Effective Date, immediately after giving effect
to this Amendment, the representations and warranties of the Loan Parties set
forth in Section 4.01 of the Amended Credit Agreement are true and correct in
all material respects (or, if qualified by “materiality”, “material adverse
effect” or similar language, in all respects after giving effect to such
qualification) with the same effect as if made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they were so true and correct as of such earlier date (it
being agreed that, solely for purposes of this Section 3(b), all references in
Section 4.01 of the Amended Credit Agreement to “this Agreement” shall be deemed
to be references to each of the Amended Credit Agreement and this Amendment).

(c) On and as of the Amendment Effective Date, immediately after giving effect
to this Amendment, no event has occurred and is continuing which constitutes an
Event of Default or would constitute an Event of Default but for the requirement
that notice be given or time elapse or both.

SECTION 4. Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which all of the following conditions
precedent have been satisfied or waived in accordance with Section 8.01 of the
Credit Agreement:

(a) The Designated Agent (or its counsel) shall have received (i) from each Loan
Party and (ii) from Lenders that, when taken together, constitute at least the
Majority Lenders as of the Amendment Effective Date either (x) a duly executed
counterpart of this Amendment signed on behalf of such party or (y) written
evidence satisfactory to the Designated Agent (which may include facsimile or
other electronic transmission of a signed counterpart of this Amendment) that
such party has signed a counterpart of this Amendment.

(b) The Designated Agent shall have received on or before the Amendment
Effective Date the following, each dated as of the Amendment Effective Date:
(i) certified copies of the organizational documents of each Loan Party and the
resolutions of the Board of Directors of each Loan Party or the Executive
Committee of each such Board of Directors, authorizing the execution and
delivery of this Amendment and the other documents related hereto; (ii) a
certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the name and true signature of the officer of such Loan Party
executing this Amendment on its behalf; and (iii) a certificate of a Responsible
Officer of the Borrower, certifying as to the satisfaction of the conditions set
forth in Sections 4(c) and 4(d) of this Amendment; and (iv) an opinion or
opinions of counsel for each Loan Party (which may be in-house counsel, external
counsel or a combination of the two), substantially to the effect set forth in
Exhibit C to the Credit Agreement.

 

2



--------------------------------------------------------------------------------

(c) There shall have occurred no material adverse change in the business,
financial condition or results of operations of the Consolidated Group, taken as
a whole, since September 29, 2018, except as disclosed in reports filed by the
Consolidated Group, if any, during the period from September 29, 2018, to the
date hereof pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended, copies of which have been furnished to the Lenders prior to the date
hereof (including by posting on the website of the SEC at http://www.sec.gov).

(d) All of the representations and warranties contained in Section 3 hereof
shall be correct in all material respects on and as of the Amendment Effective
Date.

(e) All fees and expenses or other amounts due to a Joint Lead Arranger or
Co-Administrative Agent in connection with this Amendment shall have been paid
in full.

The Designated Agent shall notify the Loan Parties and the Lenders of the
occurrence of the Amendment Effective Date, and such notice shall be conclusive
and binding

SECTION 5. Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Designated Agent,
the Co-Administrative Agents or the Lenders under the Credit Agreement, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Loan Parties to any other consent to, or any other waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Amended Credit Agreement in similar or
different circumstances.

(b) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof” and
words of similar import shall, unless the context otherwise requires, refer to
the Amended Credit Agreement, and each reference to the Credit Agreement in any
other Loan Document shall be deemed to be a reference to the Amended Credit
Agreement. This Amendment shall constitute a “Loan Document” for all purposes of
the Amended Credit Agreement and the other Loan Documents.

SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

SECTION 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

SECTION 8. Fees and Expenses. The Borrower agrees to reimburse the Designated
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Designated Agent.

SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

THE WALT DISNEY COMPANY, as Borrower          by  

/s/ Jonathan S. Headley

    Name:   Jonathan S. Headley     Title:  

Senior Vice President,

Treasurer and Corporate Real Estate

    TWDC HOLDCO 613 CORP., as Guarantor

                 by  

/s/ Jonathan S. Headley

            Name:   Jonathan S. Headley             Title:   Treasurer

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Designated Agent

by

 

/s/ Bruce Borden

Name:

  Bruce Borden

Title:

  Executive Director

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Agricultural Bank of China Ltd., New York Branch

  by  

/s/ Nelson Chou

  Name:   Nelson Chou   Title:   Head of Corporate Banking   For any Lender
requiring a second signature line:

    

   

by

 

 

    Name:  

N/A

    Title:  

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Banco Santander, S.A.:

by

 

/s/ Pablo Tarrio

Name:

  Pablo Tarrio

Title:

  Attorney

by

 

/s/ Maria Teresa Adamuz

Name:

  Maria Teresa Adamuz

Title:

  VP

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Bank of America, N.A.

by

 

/s/ Kyle Oberkrom

Name:

  Kyle Oberkrom

Title:

  Associate

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Bank of China, Los Angeles Branch

    by  

/s/ Yong Ou

    Name:   Yong Ou     Title:   SVP & Deputy Branch Manager

    For any Lender requiring a second signature line:

                by  

 

                Name:                   Title:  

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Bayerische Landesbank, New York Branch

    by  

/s/ Varbin Staykoff

    Name:   Varbin Staykoff     Title:   Senior Director

                  by  

/s/ Gina Sandella

                  Name:   Gina Sandella                   Title:   Vice
President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

BNP Paribas:

by

 

/s/ Nicole Rodriguez

Name:

  Nicole Rodriguez

Title:

  Director

by

 

/s/ Christopher Sked

Name:

  Christopher Sked

Title:

  Managing Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

CITIBANK, N.A.

by

 

/s/ Michael Vondriska

Name:

  Michael Vondriska

Title:

  Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

    by  

/s/ William O’Daly

    Name:   William O’Daly     Title:   Authorized Signatory

                  by  

/s/ Andrew Griffin

                  Name:   Andrew Griffin                   Title:   Authorized
Signatory

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

DEUTSCHE BANK AG NEW YORK BRANCH

    by  

/s/ Ming K Chu

    Name:   Ming K Chu     Title:   Director

    For any Lender requiring a second signature line:

                by  

/s/ Virginia Cosenza

                Name:   Virginia Cosenza                 Title:   Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender: Fifth Third Bank     by  

/s/ Marisa Lake

    Name:   Marisa Lake     Title:   Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

GOLDMAN SACHS LENDING PARTNERS LLC:     by  

/s/ Rebecca Kratz

    Name:   Rebecca Kratz     Title:   Authorized Signatory

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

HSBC Bank USA, N.A.

by  

/s/ David Wagstaff

Name:   David Wagstaff Title:   Managing Director For any Lender requiring a
second signature line: by  

 

Name:   Title:  

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Industrial and Commercial Bank of China Ltd.,

New York Branch

by  

/s/ Dayi Liu

Name:   Dayi Liu Title:   Executive Director For any Lender requiring a second
signature line: by  

/s/ Tony Huang

Name:   Tony Huang Title:   Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

ING Bank N.V., Dublin Branch

by  

/s/ Barry Fehily

Name:   Barry Fehily Title:   Managing Director For any Lender requiring a
second signature line: by  

/s/ Ciaran Dunne

Name:   Ciaran Dunne Title:   Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Intesa Sanpaolo S.p.A., New York Branch, as

a Lender

  by  

/s/ Manuela Insana

  Name:   Manuela Insana   Title:   VP & Relationship Manager  

by

 

/s/ Francesco Di Mario

 

Name:

 

Francesco Di Mario

 

Title:

 

FVP & Head of Credit

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

Mizuho Bank, Ltd.

    by  

/s/ Donna DeMagistris

    Name:   Donna DeMagistris     Title:   Authorized Signatory

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

MORGAN STANLEY BANK, N.A.

    by  

/s/ Julie Lilienfeld

    Name:   Julie Lilienfeld     Title:   Authorized Signatory

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

MUFG Bank, Ltd.

    by  

/s/ Dana McDougall

    Name:   Dana McDougall     Title:   Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

ROYAL BANK OF CANADA

    by  

/s/ Alfonse Simone

    Name:   Alfonse Simone     Title:   Authorized Signatory

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

SOCIETE GENERALE

    by  

/s/ Shelley Yu

    Name:   Shelley Yu     Title:   Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

Standard Chartered Bank

    by  

/s/ Daniel Mattern

    Name:   Daniel Mattern     Title:  

Associate Director

Standard Chartered Bank

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

Sumitomo Mitsui Banking Corporation

    by  

/s/ Katsuyuki Kubo

    Name:   Katsuyuki Kubo     Title:   Managing Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

SUNTRUST BANK

    by  

/s/ Christian Sumulong

    Name:   Christian Sumulong     Title:   Vice President     For any Lender
requiring a second signature line:         by  

             

        Name:           Title:  

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

Svenska Handelsbanken AB (publ), New York Branch

    by  

/s/ Steve Cox

    Name:   Steve Cox     Title:   Senior Vice President     For any Lender
requiring a second signature line:         by  

/s/ Nancy D’Albert

        Name:   Nancy D’Albert         Title:   Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

The Northern Trust Company

    by  

/s/ Molly Drennan

    Name:   Molly Drennan     Title:   Senior Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

The Toronto-Dominion Bank, New York Branch

    by  

/s/ Pradeep Mehra

    Name:   Pradeep Mehra     Title:   Authorized Signatory     For any Lender
requiring a second signature line:         by  

 

        Name:           Title:  

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

U.S. BANK NATIONAL ASSOCIATION

    by  

/s/ Steven J. Correll

    Name:   Steven J. Correll     Title:   Senior Vice President     For any
Lender requiring a second signature line:         by  

                 

        Name:           Title:  

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Wells Fargo Bank, N.A.

by  

/s/ Vanessa Sheh Meyer

Name:   Vanessa Sheh Meyer Title:   Managing Director For any Lender requiring a
second signature line: by  

 

Name:   Title:  

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

SECOND AMENDMENT TO

2016 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Westpac Banking Corporation

by  

/s/ David Arthurson

Name:   David Arthurson Title:   Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO 2016 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONFORMED COPY REFLECTING

EXHIBIT A

FIRST AMENDMENT

dated as of March 9, 2018

 

 

 

FIVE-YEAR CREDIT AGREEMENT

Dated as of March 11, 2016,

among

THE WALT DISNEY COMPANY

(TO BE RENAMED AS TWDC ENTERPRISES 18 CORP.),

as Borrower,

TWDC HOLDCO 613 CORP.

(TO BE RENAMED AS THE WALT DISNEY COMPANY),

as Guarantor,

The LendersLENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A. and

CITIBANK, N.A.,

as Co-Administrative Agents,

JPMORGAN CHASE BANK, N.A.,

as Designated Agent

 

 

JPMORGAN CHASE BANK, N.A. and

CITIBANK, N.A.,

as Co-Administrative Agents,

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

BNP PARIBAS SECURITIES CORP. and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Managers,

BNP PARIBAS and DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents,

and

AGRICULTURAL BANK OF CHINA, NEW YORK BRANCH,

BANK OF AMERICA, N.A.,

BANK OF CHINA, LOS ANGELES BRANCH,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

HSBC BANK USA, NATIONAL ASSOCIATION,

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,

MIZUHO BANK, LTD.,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

ROYAL BANK OF CANADA,

SUNTRUST BANK and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

 

 

[CS&M Ref No. 6701-824]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS AND ACCOUNTING TERMS  

SECTION 1.011.01.

 

Certain Defined Terms

     1  

SECTION 1.021.02.

 

Computation of Time Periods

     1716  

SECTION 1.031.03.

 

Accounting Terms

     1816  

ARTICLE II

  AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.012.01.

 

The Advances

     1816  

SECTION 2.022.02.

 

Making the Advances

     1917  

SECTION 2.032.03.

 

Commitment Fee

     2018  

SECTION 2.042.04.

 

Reduction of the Commitments

     2018  

SECTION 2.052.05.

 

Repayment of Advances

     2118  

SECTION 2.062.06.

 

Interest on Advances

     2118  

SECTION 2.072.07.

 

[Intentionally Omitted.]

     2119  

SECTION 2.082.08.

 

Interest Rate Determination

     2119  

SECTION 2.092.09.

 

Optional Conversion of Advances

     2320  

SECTION 2.102.10.

 

Prepayments of Advances

     2321  

SECTION 2.112.11.

 

Increased Costs

     2422  

SECTION 2.122.12.

 

Illegality

     2623  

SECTION 2.132.13.

 

Payments and Computations

     2723  

SECTION 2.142.14.

 

Taxes

     2825  

SECTION 2.152.15.

 

Sharing of Payments, etc

     3328  

SECTION 2.162.16.

 

Mandatory Assignment by a Lender; Mitigation

     3328  

SECTION 2.172.17.

 

Evidence of Debt

     3429  

SECTION 2.182.18.

 

Use of Proceeds

     3530  

SECTION 2.192.19.

 

Increase in the Aggregate Commitments

     3530  

SECTION 2.202.20.

 

Extension of Termination Date

     3731  

SECTION 2.212.21.

 

Defaulting Lenders

     3933  

ARTICLE III

  CONDITIONS OF LENDING

 

SECTION 3.013.01.

 

Conditions Precedent to Effectiveness of Section 2.01

     4034  

SECTION 3.023.02.

 

Conditions Precedent to Each Borrowing

     4135  

SECTION 3.033.03.

 

Determinations Under Section 3.01

     4235  

 

i



--------------------------------------------------------------------------------

ARTICLE IV   REPRESENTATIONS AND WARRANTIES

 

SECTION 4.014.01.

 

Representations and Warranties of the Borrower

     4236  

SECTION 4.024.02.

  Additional Representations and Warranties of the Borrower as of Each Increase
Date and Each Extension Date      4437  

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.015.01.

 

Affirmative Covenants

     4437  

SECTION 5.025.02.

  Negative Covenants      4740  

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.016.01.

 

Events of Default

     4740  

 

ARTICLE VII

 

THE DESIGNATED AGENT

 

SECTION 7.017.01.

 

Authorization and Action

     4942  

SECTION 7.027.02.

 

Exculpatory Provisions; Designated Agent’s Reliance, etc

     5042  

SECTION 7.037.03.

 

The Designated Agent and its Affiliates

     5043  

SECTION 7.047.04.

 

Lender Credit Decision

     5043  

SECTION 7.057.05.

 

Indemnification

     5143  

SECTION 7.067.06.

 

Successor Designated Agent

     5144  

SECTION 7.07.

 

Enforcement of the Guaranty

     44  

SECTION 7.08.

 

Certain Lender Representations, Etc

     44  

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.018.01.

 

Amendments, etc

     5246  

SECTION 8.028.02.

 

Notices, etc

     5246  

SECTION 8.038.03.

 

No Waiver; Remedies

     5449  

SECTION 8.048.04.

 

Costs and Expenses

     5549  

SECTION 8.058.05.

 

Right of Set-off

     5549  

SECTION 8.068.06.

 

Binding Effect

     5650  

SECTION 8.078.07.

 

Assignments and Participations

     5650  

SECTION 8.088.08.

 

Indemnification

     5952  

SECTION 8.098.09.

 

Confidentiality

     6053  

SECTION 8.108.10.

 

Patriot Act

     6154  

SECTION 8.118.11.

 

Judgment

     6154  

SECTION 8.128.12.

 

Consent to Jurisdiction and Service of Process

     6255  

SECTION 8.138.13.

 

Substitution of Currency

     6255  

SECTION 8.148.14.

 

Governing Law

     6355  

SECTION 8.158.15.

 

Execution in Counterparts; Interpretation

     6355  

 

ii



--------------------------------------------------------------------------------

SECTION 8.168.16.

 

Severability

     6356  

SECTION 8.178.17.

 

No Fiduciary Relationship

     6356  

SECTION 8.188.18.

 

Non-Public Information

     6356  

SECTION 8.198.19.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     6456  

 

ARTICLE IX

 

GUARANTY

  SECTION 9.01.   The Guaranty      57   SECTION 9.02.   Guaranty Unconditional
     58   SECTION 9.03.   Continuing Guaranty; Discharge and Reinstatement     
59   SECTION 9.04.   Waivers      59   SECTION 9.05.   Subrogation      59  
SECTION 9.06.   Stay of Acceleration      60   SECTION 9.07.   Taxes      60  

 

SCHEDULE

     

Schedule 1.01

  

––

  

List of Applicable Lending Offices

Schedule 2.01

  

––

  

Commitments

EXHIBITS

Exhibit A –– Form of Notice of Borrowing

Exhibit B –– Form of Assignment and Acceptance

Exhibit C –– Form of Opinion of Borrower’s Counsel

 

iii



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT dated as of March 11, 2016, among THE WALT DISNEY
COMPANY (to be renamed, on the Fox Acquisition Closing Date, as TWDC Enterprises
18 Corp.), a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lendersTWDC HOLDCO 613 CORP. (to be
renamed, on the Fox Acquisition Closing Date, as The Walt Disney Company), a
Delaware corporation (the “Guarantor”), the LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as designated agent (together with any successor designated
agent appointed pursuant to Article VII, the “Designated Agent”) for the Lenders
hereunder.

IN CONSIDERATION of the agreements herein contained, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.    SECTION 1.01 Certain Defined Terms.

As used in this Agreement (including the preamble hereto), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“2018 Credit Agreement” means the Five-Year Credit Agreement dated as of March
9, 2018, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and JPMorgan Chase Bank, N.A., as designated
agent for the lenders thereunder, as such agreement may be amended, supplemented
or otherwise modified hereafter from time to time (including to accede the
Guarantor as a party thereto).

“21CF” means Twenty-First Century Fox, Inc., a Delaware corporation.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type ” of Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

“Agreement” means this Five-Year Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 8.01.

“Anniversary Date” means March 11, 2017, and March 11 in each succeeding
calendar year occurring during the term of this Agreement.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other similar laws, rules, and
regulations of any jurisdiction applicable to the Borrower and its
Subsidiariesany member of the Consolidated Group concerning or relating to
bribery or corruption.



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurocurrency Lending Office, in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, as of any date, with respect to (a) any Eurocurrency
Rate Advance, a rate per annum equal to the Credit Default Swap Spread
(determined as of the applicable CDS Determination Date) and (b) any Base Rate
Advance, a rate per annum equal to the Credit Default Swap Spread (determined as
of the applicable CDS Determination Date) less 1.00% per annum. Notwithstanding
the foregoing, (i) the Applicable Margin for Eurocurrency Rate Advances in
effect at any time shall not be less than the Minimum Applicable Margin and
shall not exceed the Maximum Applicable Margin applicable to Eurocurrency Rate
Advances, and (ii) the Applicable Margin for Base Rate Advances in effect at any
time shall not be less than the Minimum Applicable Margin and shall not exceed
the Maximum Applicable Margin applicable to Base Rate Advances.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Designated Agent and the
Borrower, in substantially the form of Exhibit B hereto.

“Assuming Lender” means an Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(c) or that that accepts an offer to assume a Declining Lender’s
Commitment in accordance with Section 2.20(c).

“Assumption Agreement” means an agreement, in form and substance satisfactory to
an Assuming Lender, the Borrower and the Designated Agent, under which such
Assuming Lender agrees to increase or assume a Commitment pursuant to
Section 2.19 or 2.20.

“Bail-In Action” has the meaning specified in Section 8.19.

“Bail-In Legislation” has the meaning specified in Section 8.19.

“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the highest of:(a) (a) the
Prime Rate in effect for such day;(b) , (b) the NYFRB Rate in effect for such
day plus 1/2 of 1.00%;, and(c) (c) the Eurocurrency Rate for a one-month
Interest Period commencing on such date plus 1.00%.

“Base Rate Advance” means an Advance denominated in Dollars which bears interest
as provided in Section 2.06(a)(i).

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Information” has the meaning specified in Section 8.09.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York,
(b) if the applicable Business Day relates to Eurocurrency Rate Advances, on
which dealings are carried on in the London interbank market and (c) if the
applicable Business Day relates to Eurocurrency Rate



--------------------------------------------------------------------------------

Advances denominated in Euro, on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) payment system is open for the
settlement of payments in Euro.

“CDS Determination Date” means (a) as to any Eurocurrency Rate Advance, the
second Business Day prior to the Business Day such Eurocurrency Rate Advance is
borrowed and, if applicable, the last Business Day prior to the continuation of
such Eurocurrency Rate Advance; provided that, in the case of any Eurocurrency
Rate Advance having an Interest Period of greater than three months, the last
Business Day prior to each three-month period succeeding such initial
three-month period shall also be a CDS Determination Date with respect to any
such Eurocurrency Rate Advance, with the applicable Credit Default Swap Spread,
as so determined, to be in effect as to such Eurocurrency Rate Advance for each
day commencing with the first day of the applicable three-month period until
subsequently re-determined in accordance with the foregoing, and (b) as to Base
Rate Advances, each Initial Base Rate Advance Date and thereafter the first
Business Day of each succeeding calendar quarter so long as Base Rate Advances
are outstanding.

“Co-Administrative Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Commitment” has the meaning specified in Section 2.01.means, as to any Lender,
the commitment of such Lender to make Advances pursuant to Section 2.01, as such
commitment may be reduced or increased from time to time pursuant to the terms
hereof. The initial amount of each Lender’s Commitment is the amount set forth
opposite such Lender’s name on Schedule 2.01 hereto or, if such Lender has
become a party hereto pursuant to an Assumption Agreement or an Assignment and
Acceptance, the amount set forth in such Assumption Agreement or such Assignment
and Acceptance, as the case may be. As of the Effective Date, the aggregate
amount of the Commitments is $2,250,000,000.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Fee Percentage” means, as of any date, the applicable rate per annum
under the caption “Commitment Fee Percentage” as determined by reference to the
Public Debt Rating in effect on such date as set forth below:

 

Ratings
Level

  

Public Debt Rating
S&P/Moody’s

   Commitment Fee
Percentage   Level 1    At least A+ by S&P/A1 by Moody’s      0.060 %  Level 2
   A by S&P/A2 by Moody’s      0.070 %  Level 3    A- by S&P/A3 by Moody’s     
0.090 %  Level 4    Lower than A- by S&P/A3 by Moody’s or unrated      0.125 % 

“Commitment Increase” has the meaning specified in Section 2.19(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and lawful currency of
the European Economic and Monetary Union.



--------------------------------------------------------------------------------

“Communications” has the meaning specified in Section 8.02(b).

“Consolidated EBITDA” means, for any period, (a) net income or net loss, as the
case may be, of the Borrower and its SubsidiariesConsolidated Group on a
consolidated basis for such period, as determined in accordance with GAAP for
such period, plus (b) the sum of all amounts which, in the determination of such
consolidated net income or net loss, as the case may be, for such period, have
been deducted for (i) Consolidated Interest Expense, (ii) consolidated income
tax expense, (iii) consolidated depreciation expense, (iv) consolidated
amortization expense and (v) any non-cash goodwill impairment charges, in each
case determined in accordance with GAAP for such period.

“Consolidated Group” means (a) prior to the Fox Acquisition Closing Date, the
Borrower and its Subsidiaries and (b) on and after the Fox Acquisition Closing
Date, the Guarantor and its Subsidiaries.

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its SubsidiariesConsolidated Group with respect to
all outstanding Debt of the Borrower and its SubsidiariesConsolidated Group
during such period, all as determined on a consolidated basis for such period
and in accordance with GAAP for such period.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.

“Credit Default Swap Spread” means, at any CDS Determination Date, the credit
default swap spread applicable to senior, unsecured, non-credit enhanced
long-term public debt issued by the Borrower interpolated to the scheduled
Termination Date (or any later date to which the scheduled Termination Date
applicable to any Lenders shall have been extended in accordance with
Section 2.20), determined as of the close of business on the Business Day
immediately preceding such CDS Determination Date, as reported and interpolated
by Markit Group Limited or any successor thereto; provided that if such period
is less than one year, the Credit Default Swap Spread shall be based on the
credit default swap spread shown for a period of one year. If on the Business
Day immediately preceding any CDS Determination Date the Credit Default Swap
Spread is unavailable, the Borrower and the Lenders shall negotiate in good
faith (for a period of up to thirty days after such CDS Determination Date (such
thirty-day period, the “Negotiation Period”)) to agree on an alternative method
for establishing the Applicable Margin for Eurocurrency Rate Advances and Base
Rate Advances. The Applicable Margin for Eurocurrency Rate Advances and Base
Rate Advances for any day which falls during the Negotiation Period shall be
based upon the Credit Default Swap Spread most recently available prior to the
Negotiation Period. If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Margin for Eurocurrency Rate Advances and
Base Rate Advances for any day subsequent to the end of the Negotiation Period
shall be a rate per annum equal to 75% of the Maximum Applicable Margin for
Eurocurrency Rate Advances or Base Rate Advances, as the case may be.

“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases and
(e) obligations under direct or indirect guarantees in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above.



--------------------------------------------------------------------------------

“Declining Lender” has the meaning specified in Section 2.20(b).

“Defaulting Lender” means any Lender, as reasonably determined by the Designated
Agent (or by the Borrower in the case of clause (e) below; provided that in the
absence of a concurring determination by the Designated Agent, without limiting
any other rights of the parties vis-a-vis such Defaulting Lender, the sole
consequence under Section 2.21(a) of such a determination by the Borrower shall
be a mandatory assignment by such Lender pursuant to the terms of Section 2.16
hereof, if requested by the Borrower), that has (a) failed to fund any portion
of its Advances within three Business Days of the date required to be funded by
it hereunder, (b) notified the Borrower, the Designated Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by the Designated
Agent (based upon the reasonable belief that such Lender may not fulfill its
funding obligation), to confirm in writing that it will comply with the terms of
this Agreement relating to its funding obligations under this Agreement, unless
subject to a good faith dispute, provided that any such Lender shall cease to be
a Defaulting Lender under this clause (c) upon receipt of such confirmation by
the Designated Agent, (d) otherwise failed to pay over to the Designated Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless subject to a good faith
dispute, or (e) become the subject of (or is reasonably likely not to fund its
obligations hereunder as a result of) a bankruptcy or insolvency proceeding or a
Bail-In Action, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding or appointment, or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding or a
Bail-In Action, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding, appointment or action, provided that for
purposes of this clause (e), in the absence of a Bail-In Action, a Lender shall
not qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by any governmental authorityGovernmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Lender (or
such governmental authorityGovernmental Authority ) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender.

“Defaulting Lender Notice” has the meaning specified in Section 2.21(a).

“Designated Agent” has the meaning specified in the preamble to this Agreement.
The Designated Agent has determined pursuant to Section 7.01(b), until it shall
notify the Borrower and the Lenders to the contrary, to perform its duties in
respect of Advances denominated in Committed Currencies through its Affiliate
JPMorgan Europe Limited.

“Designated Agent’s Account” means (a) in the case of Advances denominated in
Dollars, account number 9008113381H1162 maintained by the Designated Agent at
its office at 270 Park Avenue, New York, New York, and (b) in the case of
Advances denominated in any Committed Currency, such other account of the
Designated Agent as the Designated Agent shall notify in writing to the Borrower
and the Lenders from time to time.

“Dollars” and the “$” sign each means lawful currency of the United States.



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
1.01 hereto or in the Assumption Agreement or the Assignment and Acceptance, as
the case may be, pursuant to which it became a Lender, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.

“EEA Financial Institution” has the meaning specified in Section 8.19.

“EEA Member Country” has the meaning specified in Section 8.19.

“EEA Resolution Authority” has the meaning specified in Section 8.19.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or (b) any
bank or other financial institution, or any other Person (other than a natural
Person), which has been approved in writing by the Borrower and the Designated
Agent as an Eligible Assignee for purposes of this Agreement; provided that none
ofneither the Borrower’s approval ornor the Designated Agent’s approval shall be
unreasonably withheld; and provided further that the Borrower may withhold its
approval if the Borrower reasonably believes that an assignment to such Eligible
Assignee pursuant to Section 8.07 would result in the incurrence of increased
costs payable by the Borrower pursuant to Section 2.11 or 2.14.

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, claim, lien, notice or proceeding relating to any Environmental
Law or any Environmental Permit.

“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the rate at
which Dollars may be exchanged for such Committed Currency, as set forth at
approximately 11:00 A.M. (London time) on such date on the applicable Reuters
World Currency Page; provided, however, that if such rate does not appear on any
Reuters World Currency Page, the Equivalent in Dollars of any Committed Currency
shall besuch Committed Currency may be exchanged into Dollars on such day
determined by using the quoted spot rate at which the principal office of the
Designated Agent or one of its Affiliates, in London, offers to exchange Dollars
forrate of exchange for the purchase of Dollars with such Committed Currency in
the London foreign exchange market at or about 11:00 A.M. (London time) (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreementday as displayed by ICE Data Services as
the “ask price”, or as



--------------------------------------------------------------------------------

displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (and in the event that
such rate does not appear on ICE Data Services (or on any information service
which publishes that rate of exchange from time to time in place of ICE Data
Services), the Equivalent of such amount in Dollars will be determined in such
manner as the Borrower and the Designated Agent shall agree (including by
reference to any such other publicly available service for displaying exchange
rates) or, in the absence of such agreement, by the Designated Agent using any
method of determination it deems appropriate in its reasonable discretion); and
the “Equivalent” in any Committed Currency of Dollars on any date means the
equivalent in such Committed Currency of Dollars determined by using the rate at
which such Committed Currency may be exchanged for Dollars, as set forth at
approximately 11:00 A.M. (London time) on such date on the applicable Reuters
World Currency Page; provided, however, that if such rate does not appear on any
Reuters World Currency Page, the Equivalent in any Committed Currency of Dollars
shall beDollars may be exchanged for such Committed Currency on such day
determined by using the quoted spot rate at which the principal office of the
Designated Agent or one of its Affiliates, in London, offers to exchangerate of
exchange for the purchase of such Committed Currency forwith Dollars in
Londonthe London foreign exchange market at or about 11:00 A.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreementday as displayed by ICE Data
Services as the “ask price”, or as displayed on such other information service
which publishes that rate of exchange from time to time in place of ICE Data
Services (and in the event that such rate does not appear on ICE Data Services
(or on any information service which publishes that rate of exchange from time
to time in place of ICE Data Services), the Equivalent of such amount in such
Committed Currency will be determined in such manner as the Borrower and the
Designated Agent shall agree (including by reference to any such other publicly
available service for displaying exchange rates) or, in the absence of such
agreement, by the Designated Agent using any method of determination it deems
appropriate in its reasonable discretion).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the BorrowerParent’s controlled group, or under common control with
the BorrowerParent, within the meaning of Section 414 of the Internal Revenue
Code of 1986, as amended.

“ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation, or (ii) the provisions of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
applicable with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in subsection
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA could reasonably be
expected to occur with respect to such Plan within the following 30 days;
(b) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (c) the cessation of operations by the BorrowerParent or any ERISA
Affiliate at a facility in the circumstances described in Section 4062(e) of
ERISA; (d) the withdrawal by the BorrowerParent or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in



--------------------------------------------------------------------------------

Section 4001(a)(2) of ERISA; (e) the failure by the BorrowerParent or any ERISA
Affiliate to make a payment to a Plan described in Section 302(f)(1)(A) of
ERISA; (f) the adoption of an amendment to a Plan requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA; or (gf) the institution
by the Pension Benefit Guaranty Corporation of proceedings to terminate a Plan,
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
which is reasonably likely to constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, a Plan.

“EU Bail-In Legislation Schedule” has the meaning specified in Section 8.19.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, with respect to any Eurocurrency BorrowingRate
Advance for any Interest Period, the rate per annum equal to (a) the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in the applicable currency (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period as displayed on the
Reuters screen page that displays such rate (currently page LIBOR01) (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service or such other source that
publishes such rate as shall be selected by the Designated Agent with the
consent of the Borrower, not to be unreasonably withheld), at approximately
11:00 A.M. (London time) two Business Days prior to the commencement of such
Interest Period (or, in the case of a Eurocurrency Rate Advance denominated in
Sterling, on the first day of such Interest Period) (the “Screen Rate”) divided
by (b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period (provided that, if for any reason a Screen Rate
(including an Interpolated Screen Rate, as provided below) is not available, the
term “Eurocurrency Rate” shall mean, for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Borrowing, (i) an interest
rate per annum equal to the average (rounded upward to the nearest whole
multiple of 1/16 of 1.00% per annum, if such average is not such a multiple) of
the rate per annum at which deposits in Dollars or the applicable Committed
Currency, as the case may be, are offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period (or, in the case of a Eurocurrency Rate Advance denominated in
Sterling, on the first day of such Interest Period) for a period equal to such
Interest Period and in an amount substantially equal to such Reference Bank’s
Eurocurrency Rate Advance comprising part of such Borrowing divided by (ii) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period). In the event that the Eurocurrency Rate is to be determined by
the Reference Banks, the Eurocurrency Rate for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Borrowing shall be
determined by the Designated Agent on the basis of applicable rates furnished to
and received by the Designated Agent from the Reference Banks two Business Days
before the first day of such Interest Period (or, in the case of a Eurocurrency
Rate Advance denominated in Sterling, on the first day of such Interest Period),



--------------------------------------------------------------------------------

subject, however, to the provisions of Section 2.08. If, as to any currency, no
Screen Rate shall be available for a particular Interest Period but Screen Rates
shall be available for maturities both longer and shorter than such Interest
Period, then the Screen Rate for such Interest Period shall be the Interpolated
Screen Rate. For the avoidance of doubt, nothing in this Agreement shall
obligate any Reference Bank to provide the information referred to in clause
(i) hereofabove. Notwithstanding the foregoing, the Eurocurrency Rate shall in
no event be less than zero.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Entity” means each of the Hong Kong Disneyland Entities, the Shanghai
Project Entities and the Specified Project Entities.

“Excluded Taxes” has the meaning specified in Section 2.14(a).

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
June 8, 2012, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and JPMorgan Chase Bank, N.A., as designated
agent for the lenders thereunder, as such agreement may have been amended,
supplemented or otherwise modified from time to time.

“Extending Lender” has the meaning specified in Section 2.20(b).

“Extension Date” has the meaning specified in Section 2.20(b).

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and, any agreement
entered into pursuant to Section 1471(b)(1) of the Code., and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.



--------------------------------------------------------------------------------

“Fox Acquisition Closing Date” means the date of the consummation and closing of
the Fox Acquisition Transactions, as such date is confirmed by the Borrower to
the Designated Agent in writing or publicly announced by the Parent.

“Fox Acquisition Transactions” means the transactions under the Fox Merger
Agreement as a result of which the Borrower and 21CF will become direct
wholly-owned Subsidiaries of the Guarantor.

“Fox Merger Agreement” means that certain Agreement and Plan of Merger dated as
of December 13, 2017, as amended and restated as of June 20, 2018, among the
Borrower, 21CF, the Guarantor and certain other parties thereto (together with
all exhibits, schedules and disclosure letters thereto).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guaranteed Obligations” has the meaning specified in Section 9.01.

“Guarantor” has the meaning specified in the preamble to this Agreement.

“Guaranty” means the guaranty and the other obligations of the Guarantor under
Article IX.

“Guaranty Beneficiaries” means the Designated Agent, the Lenders and any other
holders of Guaranteed Obligations.

“Hazardous Material” means (a) any petroleum or petroleum product, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.

“Hong Kong Disneyland Entity” means any Subsidiarysubsidiary of the
BorrowerParent and any other Person whose equity securities or interests are
owned, directly or indirectly, in whole or in part, by the BorrowerParent or any
of its Subsidiariessubsidiaries, the primary business of which is the direct or
indirect ownership, management, operation, design, construction and/or financing
of the recreational and commercial facilities and complex, or any part thereof
or any addition thereto, commonly known as “Hong Kong Disney”, “Hong Kong
Disneyland” or “Disneyland Resort Hong Kong”, located at Penny’s Bay on Lantau
Island, Hong Kong, which Subsidiariessubsidiaries and other Persons include,
without limitation, as of the date hereof, Hongkong International Theme Parks
Limited, Hong Kong Disneyland Management Limited and Walt Disney Holdings (Hong
Kong) Limited.



--------------------------------------------------------------------------------

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Indemnified Matters” has the meaning specified in Section 8.08.

“Indemnified Party” has the meaning specified in Section 8.08.

“Initial Base Rate Advance Date” means any date on which a Base Rate Advance is
made and immediately prior to which no Base Rate Advances were outstanding.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or on the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six or, if generally available to all of the Lenders, twelve months
as the Borrower may select, upon notice received by the Designated Agent not
later than (x) 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period for each Eurocurrency Rate Advance
denominated in any Committed Currency or (y) 1:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period for each
Eurocurrency Rate Advance denominated in Dollars; provided, however, that:

(i) (i) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;

(ii) (ii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;

(iii) (iii) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

(iv) (iv) the Borrower may not select for any Advance any Interest Period which
ends after the scheduled Termination Date then in effect.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Advance
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period.



--------------------------------------------------------------------------------

“IRS” means the U.S. Internal Revenue Service.

“Lenders” means, collectively, the Persons listed on Schedule 2.01, to the
extent applicable, each Assuming Lender that shall become a party hereto
pursuant to Section 2.19 or 2.20 and each Eligible Assignee that shall become a
party hereto pursuant to Section 8.07, in each case other than any such Person
that shall have ceased to be a party hereto pursuant to Section 8.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement which has the same effect as
a lien or security interest.

“Loan Documents” means this Agreement and each Note delivered pursuant to
Section 2.17(a), in each case as amended, modified, supplemented or restated
from time to time.

“Loan Party” means the Borrower and the Guarantor.

“Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time.

“Material Subsidiary” means, at any date of determination, a Subsidiary of the
BorrowerParent that, either individually or together with its Subsidiaries,
taken as a whole, has total assets exceeding $250,000,000 on such date.

“Maximum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

 

Ratings
Level

  

Public Debt Rating
S&P/Moody’s

   Maximum Applicable
Margin for
Eurocurrency Rate
Advances     Maximum
Applicable
Margin for Base
Rate Advances   Level 1    At least A+ by S&P/A1 by Moody’s      0.875 %     
0.000 %  Level 2    A by S&P/A2 by Moody’s      1.000 %      0.000 %  Level 3   
A- by S&P/A3 by Moody’s      1.250 %      0.250 %  Level 4    Lower than A- by
S&P/A3 by Moody’s or unrated      1.500 %      0.500 % 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the BorrowerParent on or
immediately prior to such date.



--------------------------------------------------------------------------------

“Minimum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

 

Ratings
Level

  

Public Debt Rating
S&P/Moody’s

   Minimum Applicable
Margin for
Eurocurrency Rate
Advances     Minimum
Applicable Margin
for Base Rate
Advances   Level 1    At least A+ by S&P/A1 by Moody’s      0.200 %      0.000
%  Level 2    A by S&P/A2 by Moody’s      0.250 %      0.000 %  Level 3    A- by
S&P/A3 by Moody’s      0.375 %      0.000 %  Level 4    Lower than A- by S&P/A3
by Moody’s or unrated      0.500 %      0.000 % 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the BorrowerParent or any ERISA Affiliate
is making or accruing an obligation to make contributions or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

“Multiple Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
BorrowerParent or any ERISA Affiliate and at least one Person other than the
BorrowerParent and the ERISA Affiliates or (ii) was so maintained and in respect
of which the BorrowerParent or an ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Negotiation Period” has the meaning specified in the definition of “Credit
Default Swap Spread”.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning specified in Section 2.17(a).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 aA.m M. (New York City time) on such day received by
the Designated Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.



--------------------------------------------------------------------------------

“Obligor” means the Borrower and, from and after the Fox Acquisition Closing
Date, each of the Borrower and the Guarantor.

“OFAC” means Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” has the meaning specified in Section 2.14(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means (a) prior to the Fox Acquisition Closing Date, the Borrower and
(b) on and after the Fox Acquisition Closing Date, the Guarantor.

“Participant Register” has the meaning specified in Section 8.07(e).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 and all other laws and regulations relating to money-laundering and
terrorist activities.

“Payment Office” means, for any Committed Currency, such office of the
Designated Agent as shall be from time to time selected by the Designated Agent
and notified by the Designated Agent to the Borrower and the Lenders.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 8.02(b).

“Prime Rate” means the rate of interest publicly announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City; each. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Public Debt Rating” means, as of any date of determination, the higher rating
that has been most recently announced by either S&P or Moody’s, as the case may
be, for any class of senior, unsecured, non-credit enhanced long-term public
debt issued by the Borrower. For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage will be set in accordance with Level 4 under the definition of
“Maximum Applicable Margin”, “Minimum Applicable Margin” or “Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and



--------------------------------------------------------------------------------

Moody’s shall fall within different levels, the Maximum Applicable Margin, the
Minimum Applicable Margin and the Commitment Fee Percentage shall be based upon
the higher rating; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then-equivalent rating by S&P or Moody’s, as the case may
be.

“Reference Banks” means each of BNP Paribas, Citibank, N.A. and JPMorgan Chase
Bank, N.A., or, in the event that fewer than two of such banks remain Lenders
hereunder at any time, any other commercial bank designated by the Borrower
(with the consent of such bank) and approved by the Majority Lenders as
constituting a “Reference Bank” hereunder, in each case, acting in its capacity
as a “Reference Bank” hereunder.

“Register” has the meaning specified in Section 8.07(c).

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer or any assistant treasurer of the
Borrower or the Guarantor, as applicable.

“S&P” means Standard & Poor’s Ratings Services, a subsidiary of McGraw Hill
Financial, Inc., and any successor to its rating agency business.

“Sanctions Laws” means trade or financial sanctions imposed, administered or
enforced by the Office of Foreign Assets Control (“OFAC ”) of the U.S.
Department of the TreasuryOFAC or similar trade or financial sanctions imposed,
administered or enforced by (a) the U.S. Department of State pursuant to the
International Emergency Economic Powers Act, Trading with the Enemy Act, United
Nations Participation Act, Foreign Narcotics Kingpin Designation Act,
Comprehensive Iran Sanctions, Accountability, and Divestment Act, Iran Threat
Reduction and Syria Human Rights Act and related executive orders and
regulations, (b) Her Majesty’s Treasury of the United Kingdom, (c) the European
Union, or (d) United Nations Security Council.

“Sanctioned Person” means any Person currently named on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any entity that is 50% or more owned
by such Person; the Sanctioned Entities List maintained by the U.S. Department
of State; the Consolidated list of persons, groups and entities subject to
European Union financial sanctions maintained by the European Union External
Action Committee; the Consolidated List of Financial Sanctions Targets
maintained by Her Majesty’s Treasury of the United Kingdom; and the Compendium
of United Nations Security Council Sanctions Lists.

“SECScreen Rate” has the meaning specified in Section  5.01(e)(i)assigned to
that term in the definition of “Eurocurrency Rate”.

“SEC” means the United States Securities and Exchange Commission.

“Second Amendment” means the Second Amendment dated as of December 19, 2018, to
this Agreement.

“Second Amendment Effective Date” means the “Amendment Effective Date” under,
and as defined in, the Second Amendment.



--------------------------------------------------------------------------------

“Shanghai Project Entity” means any Subsidiarysubsidiary of the BorrowerParent
and any other Person whose equity securities or interests are owned, directly or
indirectly, in whole or in part, by the BorrowerParent or any of its
Subsidiariessubsidiaries, the primary business of which is the direct or
indirect ownership, management, operation, design, construction and/or financing
of the recreational and commercial facilities and complex or any part thereof or
any addition thereto, to be known as “Shanghai Disney”, “Shanghai Disneyland” or
“Disneyland Resort Shanghai” or by any similar name, to be located in the Pudong
New Area, Shanghai, People’s Republic of China, which Subsidiariessubsidiaries
and other Persons include, without limitation, as of the date hereof, Shanghai
International Theme Park Company Limited, Shanghai International Theme Park
Associated Facilities Company Limited, Shanghai International Theme Park and
Resort Management Company Limited and WD Holdings (Shanghai), LLC.

“Single Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
BorrowerParent or an ERISA Affiliate and no Person other than the BorrowerParent
and the ERISA Affiliates or (ii) was so maintained and in respect of which the
BorrowerParent or an ERISA Affiliate could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

“Specified Project Entity” means:

(a) (a) DVD Financing, Inc.;

(b) (b) each Affiliate of the BorrowerParent organized after February 25, 2004
(the “Organization Date”) (or whose business commenced after the Organization
Date) and any other Person organized after the Organization Date (or whose
business commenced after the Organization Date) whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by the
BorrowerParent or any of its Subsidiariessubsidiaries, in each case, if:

(i) (i) such Affiliate or other Person has incurred Debt for the purpose of
financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);

(ii) (ii) except for customary guarantees, keep-well agreements and similar
credit and equity support arrangements in respect of Project Debt incurred by
such Affiliate or other Person from the BorrowerParent or any of its
Subsidiariessubsidiaries not in excess of $150,000,000 or from third parties,
the source of repayment of such Project Debt is limited to the assets and
revenues of such particular project (or, if such particular project comprises
all or substantially all of the assets of such Affiliate or other Person, the
assets and revenues of such Affiliate or other Person); and

(iii) (iii) the property over which Liens are granted to secure such Project
Debt, if any, consists solely of the assets and revenues of such particular
project or the equity securities or interests of such Affiliate or other Person
or a Subsidiary of the BorrowerParent referred to in clause (c) below; and



--------------------------------------------------------------------------------

(c) (c) each Affiliate of the BorrowerParent organized after the Organization
Date (or whose business commenced after the Organization Date) whose equity
securities or interests are owned, directly or indirectly, in whole or in part,
by the BorrowerParent or any of its Subsidiariessubsidiaries, the primary
business of which is the direct or indirect ownership, management or operation
of, or provision of services to, any Affiliate or other Person referred to in
clause (b) above.

“Subsidiary” means with respect to any Person, any (a) any corporation (or
foreign equivalent) other than an Excluded Entity or (b) any general
partnership, limited partnership or limited liability company (or foreign
equivalent) other than an Excluded Entity (each, a “Non-Corporate Entity”), in
either case, of which more than 50% of the outstanding capital stock (or
comparable interest) having ordinary voting power (irrespective of whether at
the time capital stock (or comparable interest) of any other class or classes of
such corporation or Non-Corporate Entity shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly
(through one or more Subsidiaries) owned by such Person. In the case of a
Non-Corporate Entity, a Person shall be deemed to have more than 50% of
interests having ordinary voting power only if such Person’s vote in respect of
such interests comprises more than 50% of the total voting power of all such
interests in such Non-Corporate Entity. For purposes of this definition, any
managerial powers or rights comparable to managerial powers afforded to a Person
solely by reason of such Person’s ownership of general partner or comparable
interests (or foreign equivalent) shall not be deemed to be “interests having
ordinary voting power”.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) March 11, 2021, subject to the
extension thereof pursuant to Section 2.20, and (b) the date of termination in
whole of the aggregate Commitments pursuant to Section 2.04 or 6.01; provided,
however, that the Termination Date of any Lender that is a Declining Lender in
connection with any requested extension pursuant to Section 2.20 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.

“2014 Credit Agreement” means the Five-year Credit Agreement dated as of March
14, 2014, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and JPMorgan Chase Bank, N.A., as designated
agent for the lenders thereunder, as such agreement may be amended, supplemented
or otherwise modified hereafter from time to time.

“Type” has the meaning specified in the definition of “Advance ”means, in
respect of any Advance, whether such Advance is a Base Rate Advance or a
Eurocurrency Rate Advance.

“United States” and “U.S.” each means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Write-Down and Conversion Powers” has the meaning specified in Section 8.19.

SECTION 1.02.    SECTION 1.02 Computation of Time Periods. In this Agreement, in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.



--------------------------------------------------------------------------------

SECTION 1.03.    SECTION 1.03 Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP as in
effect from time to time; provided, however, that if any changes in accounting
principles from those used in the preparation of the financial statements
referred to in Section 4.01(c) dated October 3, 2015,September 29, 2018,
hereafter occur by reason of the promulgation of rules, regulations,
pronouncements, opinions or other requirements of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
successors thereto or agencies with similar functions) and result in a change in
the method of calculation of any financial covenant or term related thereto
contained in this Agreement, then upon the request of either the BorrowerParent
or the Designated Agent (acting at the instruction of the Majority Lenders), the
BorrowerParent and the Designated Agent shall enter into negotiations to amend
such financial covenant or other relevant terms of this Agreement to eliminate
the effect of any such change; provided further, however, that upon such request
and until such amendment becomes effective, such financial covenant or other
relevant terms shall be performed, observed and determined in accordance with
GAAP as in effect immediately prior to such change.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.    SECTION 2.01 The Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Advances to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in an aggregate amount (based in respect of any
Advances denominated in a Committed Currency on the Equivalent in Dollars
determined on the date of delivery of the applicable Notice of Borrowing) not to
exceed at any time outstanding the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or, if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth for such Lender
in such Assumption Agreement or, if such Lender has entered into an Assignment
and Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Designated Agent pursuant to Section 8.07(c), as such amount
may be reduced pursuant to Section 2.04 or increased pursuant to Section 2.19
(such Lender’s “Commitment ”)Commitment of such Lender then in effect; provided
that the Lenders shall not be obligated to, and shall not, make any Advances as
part of a Borrowing if after giving effect to such Borrowing the sum of the
then-outstanding aggregate amount of all Borrowings shall exceed the aggregate
amount of the Commitments then in effect. Each Borrowing shall be in an
aggregate amount of $5,000,000, £5,000,000, €5,000,000 or ¥500,000,000, as
applicable, or an integral multiple of $1,000,000, £1,000,000, €1,000,000 or
¥100,000,000, as applicable, in excess thereof, except that any Borrowing may be
in an amount equal to the remaining unused amount of the Commitments or the
Equivalent thereof in a Committed Currency. Each Borrowing shall consist of
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment,
the Borrower from time to time may borrow under this Section 2.01, prepay
pursuant to Section 2.10 and reborrow under this Section 2.01.

SECTION 2.02.    SECTION 2.02 Making the Advances. (a)  (a) Each Borrowing shall
be made on notice, given not later than (x) 11:00 A.M. (New York City time) on
the same Business Day as the date of a proposed Borrowing comprised of Base Rate
Advances, (y) 11:00 A.M. (London time) on the third Business Day prior to the
date of a proposed Borrowing comprised of Eurocurrency Rate Advances denominated
in any Committed Currency or (z) 1:00



--------------------------------------------------------------------------------

P.M. (New York City time) on the third Business Day prior to the date of a
proposed Borrowing comprised of Eurocurrency Rate Advances denominated in
Dollars, by the Borrower to the Designated Agent, which shall give to each
Lender prompt notice thereof by telecopier. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telecopierin writing, or by telephone
confirmed immediately by telecopierin writing, in substantially the form of
Exhibit A hereto, specifying therein the requested (i) date of such Borrowing
(which shall be a Business Day), (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing and (iv) in the case of a
Borrowing comprised of Eurocurrency Rate Advances, initial Interest Period and
currency for each such Advance. Each Lender shall, before (A) 1:00 P.M. (New
York City time) on the date of such Borrowing consisting of Advances denominated
in Dollars or (B) 1:00 P.M. (London time) on the date of such Borrowing
consisting of Advances denominated in any Committed Currency, make available for
the account of its Applicable Lending Office to the Designated Agent at the
Designated Agent’s Account, in same day funds, such Lender’s ratable portion of
such Borrowing. After the Designated Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Designated Agent will make such funds available to the Borrower at the office
where the Designated Agent’s Account is maintained (or to an account of the
Borrower in the relevant jurisdiction and designated by the Borrower in the
applicable Notice of Borrowing, in the case of Advances denominated in a
Committed Currency).

(b)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies as to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or redeployment of deposits or other funds acquired
by such Lender to fund the Eurocurrency Rate Advance to be made by such Lender
as part of such Borrowing when such Eurocurrency Rate Advance, as a result of
such failure, is not made on such date.

(c)    Unless the Designated Agent shall have received notice from a Lender on
or prior to the date of any Borrowing that such Lender will not make available
to the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may, but shall not be required to, assume that such Lender has
made such portion available to the Designated Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Designated Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that any Lender shall not have made such ratable portion
available to the Designated Agent, such Lender agrees to pay to the Designated
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is paid to the Designated Agent, at (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Designated Agent in respect of such amount in the
case of Advances denominated in Committed Currencies; provided, however, that
(i) within two Business Days after any Lender shall fail to make such ratable
portion available to the Designated Agent, the Designated Agent shall notify the
Borrower of such failure and (ii) if such Lender shall not have paid such
corresponding amount to the Designated Agent within two Business Days after such
demand is made of such Lender by the Designated Agent, the Borrower agrees to
repay to the Designated Agent forthwith upon demand by the Designated Agent to
the Borrower such corresponding amount together with interest thereon, for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Designated Agent, at the interest rate applicable
at the time to Advances comprising such Borrowing. If and to the extent such
corresponding amount shall be paid by such Lender to the Designated Agent in
accordance with this Section 2.02(c), such amount shall constitute such Lender’s
Advance as part of such Borrowing for all purposes of this Agreement.



--------------------------------------------------------------------------------

(d)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03.    SECTION 2.03 Commitment Fee. The Borrower agrees to pay to each
Lender a commitment fee on the average daily unused amount of such Lender’s
Commitment (i) in the case of each Lender on the Effective Date, from the
Effective Date or (ii) in the case of any Lender that becomes a Lender after the
Effective Date, the effective date specified in the Assumption Agreement or the
Assignment and Acceptance pursuant to which it became a Lender, until, in each
case, the Termination Date, payable quarterly in arrears on the first Business
Day of each January, April, July and October during the term of such Lender’s
Commitment, commencing April 1, 2016, and on the Termination Date, at the rate
per annum equal to the Commitment Fee Percentage in effect from time to time.

SECTION 2.04.    SECTION 2.04 Reduction of the Commitments. The Borrower shall
have the right, upon at least three Business Days’ notice to the Designated
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof; provided further that after giving effect to any
such partial reduction, the total Commitments shall not be less than the
then-outstanding aggregate amount of Advances. Once terminated, such Commitments
may not be reinstated.

SECTION 2.05.    SECTION 2.05 Repayment of Advances. The Borrower shall repay to
each Lender on the Termination Date the aggregate principal amount of the
Advances owing to such Lender on such date.

SECTION 2.06.    SECTION 2.06 Interest on Advances. (a) (a) Scheduled Interest.
The Borrower shall pay to each Lender interest on the unpaid principal amount of
each Advance owing to such Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:

(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate and
(B) the Applicable Margin in effect from time to time, payable quarterly in
arrears on the first Business Day of each January, April, July and October
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full.

(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance and (B) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
date which occurs three months and, if applicable, six months and twelve months
after the first day of such Interest Period and on the date such Eurocurrency
Rate Advance shall be Converted or paid in full.



--------------------------------------------------------------------------------

(b)    Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due and on the unpaid amount of all
interest, fees and other amounts payable hereunder that is not paid when due,
payable on demand of the Designated Agent or the Majority Lenders, at a rate per
annum equal at all times to (i) in the case of any amount of principal, 2.00%
per annum above the rate per annum required to be paid on such Advance
immediately prior to the date on which such amount became due and (ii) to the
fullest extent permitted by law, in the case of all other amounts, 2.00% per
annum above the rate of interest applicable to Base Rate Advances in effect from
time to time.

SECTION 2.07.    SECTION 2.07 [Intentionally Omitted.]

SECTION 2.08.    SECTION 2.08 Interest Rate Determination. (a)  (a) If
requested, each Reference Bank may, but shall not be required to, furnish to the
Designated Agent timely information for the purpose of determining each
Eurocurrency Rate. IfSubject to Section 2.08(c), if any one or more of the
Reference Banks shall not furnish such timely information to the Designated
Agent for the purpose of determining such interest rate, the Designated Agent
shall determine such interest rate on the basis of timely information furnished
by the remaining Reference Banks.

(b)    The Designated Agent shall give prompt notice to the Borrower and the
Lenders of (i) the applicable interest rate determined by the Designated Agent
and (ii) subject to Section 2.13(b), the details of such determination
(including, without limitation, disclosure of the Credit Default Swap Spread)
for purposes of Sections 2.06(a)(i) and/or 2.06(a)(ii).

(c)    If, at any time when the Eurocurrency Rate is being determined by
reference to rates furnished by the Reference Banks in accordance with the
definition of “Eurocurrency Rate”, fewer than two Reference Banks furnish timely
information to the Designated Agent for purposes of determining the Eurocurrency
Rate for any Eurocurrency Rate Advances, (i) the Designated Agent shall
forthwith notify the Borrower and the Lenders that the interest rate cannot be
determined for such Eurocurrency Rate Advances, (ii) each such Advance
denominated in Dollars will automatically, on the last day of the then-existing
Interest Period therefor, Convert into a Base Rate Advance (or, if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), (iii) each
such Advance denominated in a currency other than Dollars shall be prepaid and
(iv) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Designated Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(d)    If, with respect to any Eurocurrency Rate Advances in any currency,
(i) the Designated Agent shall be unable to determine the Eurocurrency Rate as
contemplated hereby or (ii) the Majority Lenders notify the Designated Agent
that (A) they are unable to obtain matching deposits in such currency in the
London interbank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing (or, in the case of a Borrowing
denominated in Sterling, on the date of such Borrowing) in sufficient amounts to
fund their respective Eurocurrency Rate Advances as a part of such Borrowing
during its Interest Period or (B) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
(which cost each such Majority Lender reasonably determines in good faith is
material) of making, funding or maintaining their respective Eurocurrency Rate
Advances in such currency for such Interest Period, the Designated Agent shall
forthwith so notify the Borrower and the Lenders, whereupon, unless, in the case
of a development referred to in the preceding clause (ii)(B), the Applicable
Margin shall be increased to reflect such costs as determined by such Majority
Lenders and as agreed by the Borrower, and in any event subject to



--------------------------------------------------------------------------------

Section 2.08(e), (A) the obligation of the Lenders to make or continue at the
end of the Interest Period, or to Convert Base Rate Advances into, Eurocurrency
Rate Advances in such currency shall be suspended until the Designated Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (B) the Borrower will, on the last day of the
then-existing Interest Period therefor, (1) if such Eurocurrency Rate Advances
are denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any affected Committed Currency, prepay such Advances. The
Designated Agent shall use reasonable efforts to determine from time to time
whether the circumstances causing such suspension no longer exist and, promptly
after the Designated Agent knows that the circumstances causing such suspension
no longer exist, the Designated Agent shall notify the Borrower and the Lenders.

(e)     If at any time the Designated Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.08(d)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.08(d)(i) have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Designated Agent has made a
public statement identifying a specific date after which the Screen Rate shall
no longer be used for determining interest rates for loans, then the Designated
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurocurrency Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 8.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Designated Agent shall not have received, within
five Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Majority Lenders stating that
such Majority Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (e) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
clause (e), only to the extent the Screen Rate for the applicable currency and
such Interest Period is not available or published at such time on a current
basis), clauses (A) and (B) of Section 2.08(d) shall be applicable.
Notwithstanding the foregoing, if any alternate rate of interest established
pursuant to this clause (e) (without giving effect to the Applicable Margin or
any alternative spread that may have been agreed upon over the applicable
Lenders’ deemed cost of funds) shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement.

(f)     (e) If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Designated
Agent will forthwith so notify the Borrower and the Lenders and such Advances
will automatically, on the last day of the then-existing Interest Period
therefor, (i) if such Eurocurrency Rate Advances are denominated in Dollars, be
Converted into Base Rate Advances and (ii) if such Eurocurrency Rate Advances
are denominated in any Committed Currency, be continued as Eurocurrency Rate
Advances with a one-month Interest Period.

(g)    (f) Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurocurrency Rate Advance denominated in
Dollars will



--------------------------------------------------------------------------------

automatically, on the last day of the then-existing Interest Period therefor, be
Converted into a Base Rate Advance and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurocurrency Rate Advances shall be
suspended.

SECTION 2.09.    SECTION 2.09 Optional Conversion of Advances. The Borrower may
on any Business Day, upon notice given to the Designated Agent not later than
(i) 11:00 A.M. (New York City time) on the same Business Day as the date of the
proposed Conversion in the case of a Conversion of Eurocurrency Rate Advances
into Base Rate Advances and (ii) 1:00 P.M. (London time) on the third Business
Day prior to the date of the proposed Conversion in the case of a Conversion of
Base Rate Advances into Eurocurrency Rate Advances or of Eurocurrency Rate
Advances of one Interest Period into Eurocurrency Rate Advances of another
Interest Period, as the case may be, and subject to the provisions of Sections
2.08 and 2.12, Convert all Advances denominated in Dollars of one Type
comprising the same Borrowing into Advances denominated in Dollars of the other
Type; provided, however, that any Conversion of any Eurocurrency Rate Advances
into Base Rate Advances or into Eurocurrency Rate Advances of another Interest
Period shall be made on, and only on, the last day of an Interest Period for
such Eurocurrency Rate Advances. Promptly upon receipt from the Borrower of a
notice of a proposed Conversion hereunder, the Designated Agent shall give
notice of such proposed Conversion to each Lender. Each such notice of a
Conversion shall, within the restrictions set forth above, specify (x) the date
of such Conversion (which shall be a Business Day), (y) the Advances to be
Converted and (z) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. The Borrower may
Convert all Eurocurrency Rate Advances of any one Lender into Base Rate Advances
of such Lender in accordance with the provisions of Section 2.12 by complying
with the procedures set forth therein and in this Section 2.09 as though each
reference in this Section 2.09 to Advances denominated in Dollars of any Type
were to such Advances of such Lender. Each such notice of Conversion shall,
subject to the provisions of Sections 2.08 and 2.12, be irrevocable and binding
on the Borrower.

SECTION 2.10.    SECTION 2.10 Prepayments of Advances. (a)  (a) Optional. The
Borrower may, upon not less than (i) the same Business Day’s notice to the
Designated Agent received not later than 11:00 A.M. (New York City time) in the
case of Borrowings consisting of Base Rate Advances, (ii) three Business Days’
notice to the Designated Agent received not later than 11:00 A.M. (New York City
time) in the case of Borrowings consisting of Eurocurrency Rate Advances
denominated in any Committed Currency, or (iii) three Business Days’ notice to
the Designated Agent received not later than 1:00 P.M. (New York City time) in
the case of Borrowings consisting of Eurocurrency Rate Advances denominated in
Dollars, stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Advances constituting part of the same
Borrowings in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $1,000,000 in excess thereof (or the
Equivalent thereof in a Committed Currency determined on the date notice of
prepayment is given) and (y) in the case of any such prepayment of Eurocurrency
Rate Advances, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(b).

(b)     (b) Mandatory. (i) (i) If the Designated Agent provides a written notice
in conformity with Section 2.10(b)(ii) to the Borrower that, on any date, the
sum of (A) the aggregate principal amount of all Advances denominated in Dollars
then outstanding and (B) the Equivalent in Dollars (determined on the third
Business Day prior to such date) of the aggregate principal amount of all
Advances denominated in Committed Currencies then outstanding exceeds



--------------------------------------------------------------------------------

102% of the aggregate Commitments of the Lenders on such date, the Borrower
shall, within two Business Days after receipt of such notice, prepay the
outstanding principal amount of any Advances necessary so that, after giving
effect to such prepayment of Advances, the sum of (A) and (B) above does not
exceed 100% of the aggregate Commitments of the Lenders on such date as set
forth in the written notice from the Designated Agent to the Borrower pursuant
to the terms hereof.

(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, with any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 8.04(b). The Designated Agent
shall give prompt written notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders and such notice shall specify
the amount of such prepayment and contain a reasonably detailed calculation
thereof.

SECTION 2.11.    SECTION 2.11 Increased Costs. (a)  (a) If, after the date
hereof, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurocurrency Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any hereafter promulgated guideline or
request from any central bank or other governmental authorityGovernmental
Authority , including, without limitation, any agency of the European Union or
similar monetary or multinational authority (whether or not having the force of
law), which guideline or request (x) imposes, modifies or deems applicable any
reserve, special deposit or similar requirement against assets held by, deposits
with or for the account of or credit extended by any Lender or (y) imposes on
any Lender any other condition regarding this Agreement (including any
assessment or charge on or with respect to the Commitments or Advances, deposits
or liabilities incurred to fund Advances, assets consisting of Advances (but not
unrelated assets) or capital attributable heretothereto), there shall be any
increase in the cost (excluding any allocation of corporate overhead) to any
Lender (which cost such Lender reasonably determines in good faith is material)
of agreeing to make or making, funding or maintaining Eurocurrency Rate
Advances, then such Lender shall so notify the Borrower promptly after such
Lender knows of such increased cost and determines that such cost is material
and the Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to the Designated Agent), pay to the Designated Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost. A certificate of such Lender as to the amount of
such increased cost in reasonable detail and stating the basis upon which such
amount has been calculated and certifying that such Lender’s method of
allocating such costs is fair and reasonable and that such Lender’s demand for
payment of such costs hereunder is not inconsistent with its treatment of other
borrowers which, as a credit matter, are substantially similar to the Borrower
and which are subject to similar provisions, submitted to the Borrower and the
Designated Agent by such Lender, shall be conclusive and binding for all
purposes hereof, absent manifest error. Notwithstanding the foregoing, the
Borrower shall not be required to pay any amount under this Section 2.11
relating to (i) (i) costs that are Excluded Taxes or are subject to
indemnification under Section 2.14 or (ii) (ii) reserve requirements that are
included in the Eurocurrency Rate Reserve Percentage.

(b)    If, after the date hereof, either (i) the introduction of or change in or
in the interpretation of any law or regulation or (ii) the compliance by any
Lender with any hereafter promulgated guideline or request from any central bank
or other governmental authorityGovernmental Authority , including, without
limitation, any agency of the European



--------------------------------------------------------------------------------

Union or similar monetary or multinational authority (whether or not having the
force of law), affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender or any entity controlling
such Lender and the amount of such capital or liquidity is materially increased
by or based upon the existence of such Lender’s commitment to lend hereunder and
other commitments of this type, then such Lender shall so notify the Borrower
promptly after such Lender makes such determination and, upon demand by such
Lender (with a copy of such demand to the Designated Agent), the Borrower shall
pay to such Lender within five days from the date of such demand, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such controlling entity in the light of such circumstances, to
the extent that such Lender reasonably determines in good faith such increase in
capital or liquidity to be material and allocable to the existence of such
Lender’s commitment to lend hereunder. A certificate of such Lender as to such
amount in reasonable detail and stating the basis upon which such amount has
been calculated and certifying that such Lender’s method of allocating such
increase of capital is fair and reasonable and that such Lender’s demand for
payment of such increase of capital hereunder is not inconsistent with its
treatment of other borrowers which, as a credit matter, are substantially
similar to the Borrower and which are subject to similar provisions, submitted
to the Borrower and the Designated Agent by such Lender, shall be conclusive and
binding for all purposes hereof, absent manifest error.

(c)    The Borrower shall not be obligated to pay under this Section 2.11 any
amounts which relate to costs or increases of capital incurred prior to the 12
months immediately preceding the date of demand for payment of such amounts by
any Lender, unless the applicable law, regulation, guideline or request
resulting in such costs or increases of capital is imposed retroactively. In the
case of any law, regulation, guideline or request which is imposed
retroactively, the Lender making demand for payment of any amount under this
Section 2.11 shall notify the Borrower not later than 12 months from the date
that such Lender should reasonably have known of such law, regulation, guideline
or request and the Borrower’s obligation to compensate such Lender for such
amount is contingent upon such Lender so notifying the Borrower; provided,
however, that any failure by such Lender to provide such notice shall not affect
the Borrower’s obligations under this Section 2.11 with respect to amounts
resulting from costs or increases of capital incurred after the date which
occurs 12 months immediately preceding the date on which such Lender notified
the Borrower of such law, regulation, guideline or request.

(d)    If any Lender shall subsequently recoup any costs (other than from the
Borrower) for which such Lender has theretofore been compensated by the Borrower
under this Section 2.11, such Lender shall remit to the Borrower an amount equal
to the amount of such recoupment. Amounts required to be paid by the Borrower
pursuant to this Section 2.11 shall be paid in addition to, and without
duplication of, any amounts required to be paid pursuant to Section 2.14.

(e)    For purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be changes in law or regulation referred to
in paragraphs (a) and (b) of this Section, regardless of the date enacted,
adopted, promulgated or issued.

(f)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full (after the Termination Date) of
all payment obligations of the Borrower in respect of Advances hereunder.



--------------------------------------------------------------------------------

SECTION 2.12.    SECTION 2.12 Illegality. Notwithstanding any other provision of
this Agreement, if any Lender shall notify the Designated Agent that the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof makes it unlawful, or any central bank or other
governmental authorityGovernmental Authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or in any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or in any
Committed Currency, (a) the obligation of such Lender to make, or to Convert
Base Rate Advances into, Eurocurrency Rate Advances shall be suspended until
such Lender shall notify the Designated Agent, and the Designated Agent shall
notify the Borrower and the other Lenders, that the circumstances causing such
suspension no longer exist (which notice shall be given promptly after the
Designated Agent has been advised by such Lender that the circumstances causing
such suspension no longer exist) and (b) the Borrower shall forthwith prepay in
full all Eurocurrency Rate Advances of such Lender then outstanding, together
with interest accrued thereon, unless, in the case of a Eurocurrency Rate
Advance denominated in Dollars, the Borrower, within five Business Days of
notice from the Designated Agent or, if permitted by law, on and as of the last
day of the then-existing Interest Period for such Eurocurrency Rate Advance,
Converts it into a Base Rate Advance.

SECTION 2.13.    SECTION 2.13 Payments and Computations. (a)  (a) The Borrower
shall make each payment hereunder (and under the Notes, if any), irrespective of
any right of set-off or counterclaim, except with respect to principal of,
interest on, and other amounts relating to, Advances denominated in a Committed
Currency, not later than 11:00 A.M. (New York City time) on the day when due, in
Dollars to the Designated Agent at the Designated Agent’s Account in same day
funds. The Borrower shall make each payment hereunder, irrespective of any right
of set-off or counterclaim, with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, not later
than 11:00 A.M. (at the Payment Office for such Committed Currency) on the day
when due, in such Committed Currency to the Designated Agent, by deposit of such
funds to the Designated Agent’s Account in same day funds. The Designated Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or fees ratably (other than amounts payable
pursuant to Sections 2.11, 2.14, 8.04 and 8.08) to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.19 or an
extension of the Termination Date pursuant to Section 2.20, and upon the
Designated Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date or Extension Date, the Designated Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Designated Agent shall make all
payments hereunder and under the Notes, if any, issued in connection therewith
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.



--------------------------------------------------------------------------------

(b)    All computations of interest based on clause (a) of the definition of
“Base Rate” or the Eurocurrency Rate with respect to Advances denominated in
Sterling shall be made by the Designated Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurocurrency Rate with respect to Advances denominated in Dollars or Committed
Currencies other than Sterling, the NYFRB Rate, the Federal Funds Rate or the
Overnight Bank Funding Rate and of fees shall be made by the Designated Agent,
on the basis of a year of 360 days (or, in each case of Advances denominated in
Committed Currencies where market practice differs, in accordance with such
market practice after notification of the Borrower), in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable. Each determination by
the Designated Agent of an interest rate hereunder shall be conclusive and
binding for all purposes hereof, absent manifest error (it being understood and
agreed that, with respect to any Reference Bank, nothing in this Agreement shall
require the Designated Agent to disclose to any other party hereto (other than
the Borrower) any information regarding such Reference Bank or any rate provided
by such Reference Bank in accordance with the definition of “Eurocurrency Rate”,
including, without limitation, whether such Reference Bank has provided a rate
or the rate provided by any such Reference Bank).

(c)    Whenever any payment hereunder or under the Notes, if any, shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of the payment of interest or fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.

(d)    Unless the Designated Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Designated Agent may assume
that the Borrower has made such payment in full to the Designated Agent on such
date and the Designated Agent may, but shall not be required to, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrower shall not have so made such payment in full to the Designated Agent,
each Lender shall repay to the Designated Agent, forthwith on demand, such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Designated Agent, at (i) the Federal Funds Rate
in the case of Advances denominated in Dollars or (ii) the cost of funds
incurred by the Designated Agent in respect of such amount in the case of
Advances denominated in Committed Currencies.

SECTION 2.14.    SECTION 2.14 Taxes. (a) (a) Subject to Section 2.14(f) below,
any and all payments by the Borrower hereunder or under the Notes, if any, shall
be made, in accordance with Section 2.13, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
(i) (i) in the case of each Lender and the Designated Agent, taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, imposed on its income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Lender or the Designated Agent, as the
case may be, is organized or any political subdivision thereof, (ii) (ii) in the
case of each Lender and the Designated Agent, taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
imposed on its income, and franchise taxes imposed on it by the jurisdiction of
such Lender’s Applicable Lending Office or any political



--------------------------------------------------------------------------------

subdivision thereof or by any other jurisdiction in which such Lender or the
Designated Agent, as the case may be, is doing business that is unrelated to
this Agreement, (iii) (iii) in the case of a Lender and the Designated Agent,
U.S. federal withholding taxes imposed on amounts payable to or for the account
of such recipient with respect to an applicable interest in this Agreement, an
Advance or a Commitment pursuant to a law in effect on the date on which
(A) such recipient acquires such interest in this Agreement, Advance or
Commitment, or (B) such recipient changes its lending office, except in each
case to the extent that, pursuant to this Section 2.14, amounts with respect to
such taxes, levies, imposts, deductions, charges or withholding, and all
liabilities with respect thereto, were payable either to such recipient’s
assignor immediately before such Lender or the Designated Agent became a party
hereto or to such Lender or the Designated Agent immediately before it changed
its lending office, and (iv) and (iv) in the case of each Lender and the
Designated Agent or other recipient of payments hereunder, any United States
withholding taxes imposed under FATCA (all such excluded taxes, levies, imposts,
deductions, charges and liabilities being referred to as “Excluded Taxes”, and
all taxes levies, imposts, deductions, charges, withholdings and liabilities
that are not Excluded Taxes being referred to as “Taxes”). Subject to
Section 2.14(f) below, if the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender or the
Designated Agent, as the case may be, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions of Taxes
(including deductions of Taxes applicable to additional sums payable under this
Section 2.14) such Lender or the Designated Agent, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes, if any,
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes, if any (hereinafter referred to as “Other
Taxes”).

(c)    (i)(i) Subject to Section 2.14(f), the Borrower will indemnify each
Lender and the Designated Agent for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) paid by such Lender or
the Designated Agent, as the case may be, and any liability (including penalties
(to the extent not imposed as a result of such Lender’s or the Designated
Agent’s gross negligence or willful misconduct), interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date such Lender or the Designated Agent, as the case may be, makes
written demand therefor.

(ii)     (ii)Each Lender will severally indemnify the Designated Agent, within
10 days after demand therefor, for (A) any Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Designated Agent for such Taxes and without limiting the obligation of the
Borrower to do so), (B) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 8.07(e) relating to the maintenance of a
Participant Register and (C) any Excluded Taxes that are attributable to such
Lender, in each case, that are payable or paid by the Designated Agent in
connection with this Agreement, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such taxes were correctly or legally
imposed or asserted by the relevant governmental authorityGovernmental
Authority. A certificate as to the amount of such payment or liability



--------------------------------------------------------------------------------

delivered to any Lender by the Designated Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Designated Agent to set off
and apply any and all amounts at any time owing to such Lender under this
Agreement or otherwise payable by the Designated Agent to the Lender from any
other source against any amount due to the Designated Agent under this
Section 2.14(c)(ii).

(d)    Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Designated Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing payment thereof, to the
extent that such a receipt is issued, or if such receipt is not issued, other
evidence of payment thereof that is reasonably satisfactory to the Designated
Agent.

(e)    (i)(i) Each Lender that is a U.S. Person shall deliver to the Borrower
and the Designated Agent on or prior to the date of its execution and delivery
of this Agreement, and each such Lender that is not a party hereto on the date
hereof shall deliver to the Borrower and the Designated Agent on or prior to the
date on which such Lender becomes a Lender hereunder pursuant to Section 2.19,
2.20 or 8.07, as the case may be, two true, accurate and complete original
signed copies of IRS Form W-9 for purposes of certifying that such Lender is
exempt from United States backup withholding tax on payments pursuant to this
Agreement. Each Lender that is not a U.S. Person shall deliver to the Borrower
and the Designated Agent on or prior to the date of its execution and delivery
of this Agreement, and each such Lender that is not a party hereto on the date
hereof shall deliver to the Borrower and the Designated Agent on or prior to the
date on which such Lender becomes a Lender hereunder pursuant to Section 2.19,
2.20 or 8.07, as the case may be, two true, accurate and complete original
signed copies of (A) IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor or
substitute form or forms required under the Code or the applicable regulations
promulgated thereunder), (B) IRS Form W-8ECI (or any successor or substitute
form or forms required under the Code or the applicable regulations promulgated
thereunder) or (C) IRS Form W-8IMY (or any successor or substitute form or forms
required under the Code or the applicable regulations promulgated thereunder)
accompanied by IRS Form W-9, IRS Form W-8BEN, IRS Form W-8BEN-E or IRS Form
W-8ECI, as appropriate, in each case for purposes of certifying that such Lender
is exempt from United States withholding tax on payments pursuant to this
Agreement. As applicable, each Lender further agrees to deliver to the Borrower
and the Designated Agent from time to time, as reasonably requested by the
Borrower or the Designated Agent, and in any case before or promptly upon the
occurrence of any events requiring a change in the most recent form previously
delivered pursuant to this Section 2.14(e), a true, accurate and complete
original signed copy of (A) IRS Form W-9 (or any successor or substitute form or
forms required under the Code or the applicable regulations promulgated
thereunder), (B) IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor or
substitute form or forms required under the Code or the applicable regulations
promulgated thereunder), (C) within 15 days prior to every third anniversary of
the date of delivery of the initial IRS Form W-8ECI by such Lender (or more
often if required by law) on which this Agreement is still in effect, IRS Form
W-8ECI (or any successor or substitute form or forms required under the Code or
the applicable regulations promulgated thereunder) or (D) IRS Form W-8IMY(or any
successor or substitute form or forms required under the Code or the applicable
regulations promulgated thereunder) accompanied by IRS Form W-9, IRS Form
W-8BEN, IRS Form W-8BEN-E or IRS Form W-8ECI, as appropriate, in each case for
purposes of certifying that such Lender is exempt from United States withholding
tax on payments pursuant to this Agreement. If any form or document referred to
in this Section 2.14(e)(i) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by IRS Forms W-9, W-8BEN, W-8BEN-E , W-8ECI or W-8IMY, that any
Lender reasonably considers to be confidential, such Lender promptly shall give
notice thereof to the Borrower and the Designated Agent and shall not be
obligated to include in



--------------------------------------------------------------------------------

such form or document such confidential information; provided that such Lender
certifies to the Borrower that the failure to disclose such confidential
information does not increase the obligations of the Borrower under this
Section 2.14.

(ii)     (ii) If a payment made to a Lender under this Agreement would be
subject to United States withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Designated Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Designated Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Designated
Agent as may be necessary for the Borrower and the Designated Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(e)(ii) “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(f)    Notwithstanding any other provision of this Section 2.14 to the contrary,
for any period with respect to which a Lender has failed to provide the Borrower
with the appropriate form described in Section 2.14(e) establishing its
exemption from United States withholding tax or backup withholding tax on
payments hereunder (other than if such failure is due to a change in law
occurring subsequent to the date on which such form originally was required to
be provided), such Lender shall not be entitled to any payments under this
Section 2.14 with respect to United States withholding taxes; provided, however,
that should a Lender become subject to United States withholding taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such United States withholding taxes.

(g)    Without affecting its rights under this Section 2.14 or any other
provision of this Agreement, each Lender agrees that if any Taxes or Other Taxes
are imposed and required by law to be paid or to be withheld from any amount
payable to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such Lender or to pay any such Taxes or Other Taxes, such
Lender shall use reasonable efforts to select an alternative Applicable Lending
Office which would not result in the imposition of such Taxes or Other Taxes;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection, such Lender would be in violation of an applicable law, regulation or
treaty, or would incur unreasonable additional costs or expenses, or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender.

(h)    Each Lender agrees with the Borrower that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States to which such Lender may be entitled by
reason of the location of such Lender’s Applicable Lending Office or its place
of incorporation or its status as an enterprise of any jurisdiction having any
such applicable double tax treaty, if such benefit would reduce the amount
payable by the Borrower in accordance with this Section 2.14, and (ii) otherwise
to cooperate with the Borrower to minimize the amount payable by the Borrower
pursuant to this Section 2.14; provided, however, that no Lender shall be
obliged to disclose to the Borrower any information regarding its tax affairs or
tax computations or to reorder its tax affairs or tax planning pursuant hereto.



--------------------------------------------------------------------------------

(i)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental
authorityGovernmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.14(i) (plus
any penalties, interest or other charges imposed by the relevant governmental
authorityGovernmental Authority ) in the event that such indemnified party is
required to repay such refund to such governmental authorityGovernmental
Authority. Notwithstanding anything to the contrary in this Section 2.14(i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.14(i) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.

(j)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of the principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.

SECTION 2.15.    SECTION 2.15 Sharing of Payments, etc. If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off or otherwise) on account of the Advances made by it (other than
pursuant to Section 2.11, 2.14, 8.04 or 8.08) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

SECTION 2.16.    SECTION 2.16 Mandatory Assignment by a Lender; Mitigation. If
any Lender (a) requests from the Borrower either reimbursement for increased
costs pursuant to Section 2.11, or payment of or reimbursement for Taxes
pursuant to Section 2.14, or if any Lender notifies the Designated Agent that it
is unlawful for such Lender or its Eurocurrency Lending Office to perform its
obligations hereunder pursuant to Section 2.12, (b) has failed to consent to a
proposed amendment, waiver or consent that under Section 8.01 requires the
consent of all the Lenders (or all the affected Lenders) and with respect to
which the Majority Lenders shall



--------------------------------------------------------------------------------

have granted their consent or (c) is a Defaulting Lender, (i) in the case of
clause (a), such Lender will, upon three Business Days’ notice by the Borrower
to such Lender and the Designated Agent, to the extent not inconsistent with
such Lender’s internal policies and applicable legal and regulatory
restrictions, use reasonable efforts to make, fund or maintain its Eurocurrency
Rate Advances through another office of such Lender if (A) as a result thereof,
the additional amounts required to be paid pursuant to Section 2.11 or 2.14, as
applicable, in respect of such Eurocurrency Rate Advances would be materially
reduced or the provisions of Section 2.12 would not apply to such Lender, as
applicable, and (B) as determined by such Lender in good faith but in its sole
discretion, the making or maintaining of such Eurocurrency Rate Advances through
such other office would not otherwise materially and adversely affect such
Eurocurrency Rate Advances or such Lender and (ii) in case of clauses (a), (b)
and (c), unless such Lender has theretofore taken steps to remove or cure, and
has removed or cured, the conditions creating such obligation to pay such
additional amounts or the circumstances described in Section 2.12 or has
consented to the amendment, waiver or consent specified in clause (b), or is no
longer a Defaulting Lender (other than if it became a Defaulting Lender due to a
Bail-In Action, in which case such Borrower’s right shall continue
notwithstanding), the Borrower may designate an Eligible Assignee to purchase
for cash (pursuant to an Assignment and Acceptance) all, but not less than all,
of the Advances then owing to such Lender and to acquire and assume all, but not
less than all, of such Lender’s rights and obligations hereunder, without
recourse to or warranty by, or expense to, such Lender, for a purchase price
equal to the outstanding principal amount of each such Advance then owing to
such Lender plus any accrued but unpaid interest thereon and any accrued but
unpaid fees owing thereto and, in addition, (A) all additional cost
reimbursements, expense reimbursements and indemnities, if any, owing in respect
of such Lender’s Commitment hereunder, and all other accrued and unpaid amounts
owing to such Lender hereunder, at such time shall be paid to such Lender and
(B) if such Eligible Assignee is not otherwise a Lender at such time, any
applicable processing and recordation fee under Section 8.07(a) for such
assignment shall have been paid; provided that, in the case of any assignment
resulting from the circumstances specified in clause (b), the Eligible Assignee
shall have consented to the applicable amendment, waiver or consent and, as a
result of such assignment and any contemporaneous assignments, the applicable
amendment, waiver or consent can be effected.

SECTION 2.17.    SECTION 2.17 Evidence of Debt. (a) (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Advance
owing to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Designated Agent) to the effect that a promissory note or
other evidence of indebtedness is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Advances owing to, or to be made by, such Lender, the Borrower shall
promptly execute and deliver to such Lender a promissory note or other evidence
of indebtedness, in form and substance reasonably satisfactory to the Borrower
and such Lender (each, a “Note”), payable to such Lender in a principal amount
equal to the Commitment of such Lender; provided, however, that the execution
and delivery of such promissory note or other evidence of indebtedness shall not
be a condition precedent to the making of any Advance under this Agreement.

(b)    The Register maintained by the Designated Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances and currencies
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and



--------------------------------------------------------------------------------

Acceptance delivered to and accepted by the Designated Agent, (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iv) the amount of any sum received by
the Designated Agent from the Borrower hereunder and each Lender’s share
thereof.

(c)    Entries made in good faith by the Designated Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

SECTION 2.18.    SECTION 2.18 Use of Proceeds. The proceeds of the Advances
shall be available (and the Borrower agrees that it shall use such proceeds) for
general corporate purposes of the BorrowerParent and its subsidiaries, including
the Borrower. Notwithstanding the foregoing provisions of this Section 2.18,
neither the Borrower nor the Parent will not use the proceeds of any Advance to
purchase the capital stock of any corporation in a transaction, or as part of a
series of transactions, (i) the purpose of which is, at the time of any such
purchase, to acquire control of such corporation or (ii) the result of which is
the ownership by the BorrowerParent and its Subsidiaries of 10% or more of the
capital stock of such corporation, in either case if the board of directors of
such corporation has publicly announced its opposition to such transaction.

SECTION 2.19.    SECTION 2.19 Increase in the Aggregate Commitments. (a) (a) The
Borrower may, at any time, by notice to the Designated Agent, request that the
aggregate amount of the Commitments be increased by an amount of $25,000,000 or
an integral multiple of $5,000,000 in excess thereof (each, a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Termination Date then in effect (the “Increase Date”) as specified in
the related notice to the Designated Agent; provided, however, that (i) in no
event shall the sum of the aggregate amount of the Commitments hereunder and the
aggregate amount of the commitments under the 20142018 Credit Agreement, or any
agreement extending or replacing such 2014the 2018 Credit Agreement, at any time
exceed $5,500,000,000, and7,250,000,000, (ii) no Event of Default, or event that
with the giving of notice or passage of time or both would constitute an Event
of Default, shall have occurred and be continuing as of the date of such request
or as of the applicable Increase Date, or shall occur as a result thereof and
(iii) the representations and warranties contained in Section 4.02 shall be true
and correct in all material respects on and as of such Increase Date, before and
after giving effect to such increase.

(b)    The Designated Agent shall promptly notify the Lenders of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall give
written notice to the Designated Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If the Lenders notify
the Designated Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that



--------------------------------------------------------------------------------

exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing to participate
therein in such amounts as are agreed between the Borrower and the Designated
Agent. The failure of any Lender to respond shall be deemed to be a refusal of
such Lender to increase its Commitment.

(c)    Promptly following each Commitment Date, the Designated Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $25,000,000 or an integral multiple of $1,000,000 in excess thereof.

(d)    On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(c) shall become a Lender party to this Agreement as of such
Increase Date and the Commitment of each Increasing Lender for such requested
Commitment Increase shall be increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.19(b)) as of
such Increase Date; provided, however, that the Designated Agent shall have
received on or before such Increase Date the following, each dated such date:

(i)    (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement (unless such
increase and corresponding modifications shall have been authorized by
resolutions previously delivered to the Designated Agent hereunder) and (B) an
opinion of counsel for the Borrower (which may be in-house counsel) in form and
substance satisfactory to the Designated Agent;

(ii)    an Assumption Agreement, duly executed by such Assuming Lender, the
Designated Agent and the Borrower; and

(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to the Borrower and the Designated
Agent.

(e)    On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.19(d), the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by telecopierin writing, of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date.

SECTION 2.20.    SECTION 2.20 Extension of Termination Date. (a)  (a) At least
45 days but not more than 75 days prior to any Anniversary Date, the Borrower
may, by written notice to the Designated Agent, may request an extension of the
Termination Date in effect at such time by one calendar year from its then
scheduled date; provided, however, that if the Borrower does not request an
extension of the Termination Date in a timely manner prior to any Anniversary
Date it may, but shall not be obligated to, request that the Termination Date be
extended for two consecutive calendar years from its then scheduled date by
making a request



--------------------------------------------------------------------------------

therefor in a timely manner prior to the next succeeding Anniversary Date. The
Designated Agent shall promptly notify each Lender of such request, and each
Lender shall in turn, in its sole discretion, not later than 30 days prior to
such nextthe applicable Anniversary Date, notify the Borrower and the Designated
Agent in writing as to whether such Lender will consent to such extension. If
any Lender shall fail to notify the Designated Agent and the Borrower in writing
of its consent to any such request for extension of the Termination Date at
least 30 days prior to the nextapplicable Anniversary Date, such Lender shall be
deemed to be a Declining Lender with respect to such request. The Designated
Agent shall notify the Borrower not later than 25 days prior to such nextthe
applicable Anniversary Date of the decision of the Lenders regarding the
Borrower’s request for an extension of the Termination Date.

(b)    If all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at such nextthe applicable Anniversary
Date (the “Extension Date”), be extended for one calendar year or two calendar
years, as properly requested; provided that (i) on eachsuch Extension Date, no
Event of Default, or event that with the giving of notice or passage of time or
both would constitute an Event of Default, shall have occurred and be
continuing, or would occur as a consequence thereof, and (ii) the
representations and warranties contained in Section 4.02 shall be true and
correct in all material respects on and as of such Extension Date, before and
after giving effect to the extension of the Termination Date. If fewer than all
of the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.20, subject to the Parent’s or the Borrower’s
satisfaction, as applicable, of the conditionconditions set forth in the proviso
above, the Termination Date in effect at such time shall, effective as ofat the
applicable Extension Date, be extended as to those Lenders that so consented
(each, an “Extending Lender”) but shall not be extended as to any other Lender
(each, a “Declining Lender”). To the extent that the Termination Date is not
extended as to any Declining Lender pursuant to this Section 2.20 and the
Commitment of anysuch Declining Lender is not assumed in accordance with
subsection (c) of this Section 2.20 on or prior to the applicable Extension
Date, the Commitment of such Declining Lender shall automatically terminate in
whole on such unextended Termination Date without any further notice or other
action by the Borrower, such Lender or any other Person and any outstanding
Advances due to such Declining Lender shall be paid in full on such unextended
Termination Date (and on such unextended Termination Date the Borrower shall
also make such other prepayments of Advances as shall be required in order that,
after giving effect thereto and to the termination of the Commitments of, and
all payments to, the Declining Lenders pursuant to this sentence, the sum of
(A) the aggregate principal amount of all Advances denominated in Dollars then
outstanding and (B) the Equivalent in Dollars of the aggregate principal amount
of all Advances denominated in Committed Currencies then outstanding will not
exceed the aggregate Commitments); provided that such Declining Lender’s rights
under Sections 2.11, 2.14, 8.04 and 8.08, and its obligations under
Section 7.05, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
any requested extension of the Termination Date.

(c)    If there are any Declining Lenders, the Borrower may arrange for one or
more Extending Lenders or other Eligible Assignees that will agree to thean
extension of the Termination Date to assume, effective as of the Extension Date,
any Declining Lender’s Commitment and all of the obligations of such Declining
Lender under this Agreement thereafter arising, without recourse to or warranty
by, or expense to, such Declining Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $25,000,000 unless the amount of the Commitment
of



--------------------------------------------------------------------------------

such Declining Lender is less than $25,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; provided further that:

(i)    any such Extending Lender or Assuming Lender shall have paid to such
Declining Lender (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Declining Lender plus (B) any accrued but unpaid fees owing to
such Declining Lender as of the effective date of such assignment;

(ii)    all additional cost reimbursements, expense reimbursements and
indemnities payable to such Declining Lender, and all other accrued and unpaid
amounts owing to such Declining Lender hereunder, as of the effective date of
such assignment shall have been paid to such Declining Lender; and

(iii)    with respect to any such Assuming Lender, any applicable processing and
recordation fee required under Section 8.07(a) for such assignment shall have
been paid;

provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
8.04 and 8.08, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to the applicable Extension Date, (A) each such
Assuming Lender, if any, shall have delivered to the Borrower and the Designated
Agent an Assumption Agreement, duly executed by such Assuming Lender, such
Declining Lender, the Borrower and the Designated Agent and (B) any such
Extending Lender shall have delivered confirmation in writing satisfactory to
the Borrower and the Designated Agent as to the increase in the amount of its
Commitment. Each Declining Lender being replaced pursuant to this Section 2.20
shall deliver to the Designated Agent on or before the applicable Extension Date
any Note or Notes held by such Declining Lender. Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) above, each such
Extending Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Declining Lender under this Agreement and shall be a Lender
for all purposes of this Agreement, without any further acknowledgment by or the
consent of the other Lenders, and the obligations of each such Declining Lender
hereunder shall, by the provisions hereof, be released and discharged.

(d)    If all of the Extending Lenders and Assuming Lenders (after giving effect
to any assignments and assumptions pursuant to subsection (c) of this
Section 2.20) consent in writing to a requested extension (whether by written
consent pursuant to subsection (a) of this Section 2.20, by execution and
delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Designated Agent shall so notify the
Borrower, and, so long as (i) no Event of Default, or event that with the giving
of notice or passage of time or both would constitute an Event of Default, shall
have occurred and be continuing as of such Extension Date, or would occur as a
consequence thereof and (ii) the representations and warranties contained in
Section 4.02 shall be true and correct in all material respects on and as of
such Extension Date, before and after giving effect to the extension of the
Termination Date, the Termination Date then in effect shall be extended for the
additional one-year period or two-year period, as the case may be, as described
in subsection (a) of this Section 2.20, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Extending Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Designated Agent shall notify the Lenders (including, without limitation, each
Assuming Lender) of the extension of the scheduled Termination Date in effect
immediately prior thereto and shall thereupon record in the Register the
relevant information with respect to each such Extending Lender and each such
Assuming Lender.



--------------------------------------------------------------------------------

SECTION 2.21.    SECTION 2.21 Defaulting Lenders. (a) (a) Notwithstanding any
provision of this Agreement to the contrary, if one or more Lenders become
Defaulting Lenders, then, upon notice to such effect by the Designated Agent
(which notice shall be given promptly after the Designated Agent becomes aware
that any Lender shall have become a Defaulting Lender, including as a result of
being advised thereof by the Borrower) (such notice being referred to as a
“Defaulting Lender Notice”), the following provisions shall apply for so long as
any such Lender is a Defaulting Lender:

(i)    no commitment fee shall accrue or at any time be payable for such period
on the unused amount of the Commitment of any Defaulting Lender pursuant to
Section 2.03; and

(ii)    the Commitment and outstanding Advances of each Defaulting Lender shall
be disregarded in determining whether the requisite Lenders shall have taken any
action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 8.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby and which affects
such Defaulting Lender differently than other Lenders or affected Lenders, as
the case may be, shall require the consent of such Defaulting Lender.

(b)    Any amount payable to a Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 2.16) shall, unless the Borrower otherwise agrees in writing
in its sole discretion, in lieu of being distributed to such Defaulting Lender,
be retained by the Designated Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Designated Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Designated Agent hereunder, (ii) second,
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Designated Agent, (iii) third, if so determined by the Designated Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and
(v) fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.

(c)    In the event that the Designated Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then (i) such Lender shall cease to be a Defaulting
Lender for all purposes hereof (but shall not be entitled to receive any
commitment fees accrued during the period when it was a Defaulting Lender, and
all waivers, amendments and other modifications effected without its consent in
accordance with the provisions of Section 8.01 and this Section 2.21 during such
period shall be binding on it) and (ii) such Lender shall purchase at par such
of the Advances of the other Lenders as the Designated Agent shall determine
tomay be necessary in order for the Lenders to hold such Advances ratably in
accordance with their Commitments.



--------------------------------------------------------------------------------

(d)    No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by the
Borrower of its obligations hereunder and under the other Loan Documents shall
not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies against a Defaulting Lender under this Section
are in addition to other rights and remedies that the Borrower, the Designated
Agent or any Non-Defaulting Lender may have against such Defaulting Lender.

ARTICLE III

CONDITIONS OF LENDING

SECTION 3.01.    SECTION 3.01 Conditions Precedent to Effectiveness of
Section 2.01. Section 2.01 of this Agreement shall become effective on and as of
the first date (the “Effective Date”) on which all of the following conditions
precedent have been satisfied or waived in accordance with Section 8.01:

(a)    the Designated Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Designated Agent (which may include
facsimile or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement;

(b)    the Designated Agent shall have received on or before the Effective Date
the following, each dated as of the Effective Date: (i) certified copies of the
resolutions of the Board of Directors of the Borrower or the Executive Committee
of such Board authorizing the execution and delivery of this Agreement and the
other documents related hereto; (ii) a certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the name and true signature of
the officer of the Borrower executing this Agreement on its behalf; and (iii) an
opinion or opinions of counsel for the Borrower (which may be in-house counsel,
external counsel or a combination of the two), substantially to the effect set
forth in Exhibit C hereto;

(c)    any consents or approvals of governmental or regulatory authorities, and
any consents or approvals of third parties required under material agreements of
the Borrower, that in either case are necessary in connection with this
Agreement or the consummation of the transactions contemplated hereby shall have
been obtained and shall remain in effect;

(d)    there shall have occurred no material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, since October 3, 2015, except as disclosed in
reports filed by the Borrower and its Subsidiaries, if any, during the period
from October 3, 2015, to the date hereof pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended, copies of which have been furnished
to the Lenders prior to the date hereof (including by posting on the website of
the SEC at http://www.sec.gov);

(e)    all of the representations and warranties contained in Section 4.01 shall
be correct in all material respects on and as of the Effective Date, before and
after giving effect to such date (except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall have been correct in all material respects on and as of such
earlier date);



--------------------------------------------------------------------------------

(f)    no event shall have occurred and be continuing, or shall result from the
occurrence of the Effective Date, that constitutes an Event of Default or event
that with the giving of notice or passage of time or both would constitute an
Event of Default; and

(g)    all advances, interest, fees and other amounts accrued for the accounts
of or owed to the lenders under the Existing Credit Agreement (whether or not
due at the time) shall have been or shall simultaneously be paid in full and the
commitments of the lenders under such agreement shall have been or shall
simultaneously be terminated.

SECTION 3.02.    SECTION 3.02 Conditions Precedent to Each Borrowing. The
obligation of each Lender to make an Advance on the occasion of each Borrowing
(including the initial Borrowing) shall be subject to the further conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):

(a)    the representations and warranties contained in Section 4.01 (other than
Section 4.01(d)) are true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such date
(except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
correct in all material respects on and as of such earlier date); and

(b)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.

SECTION 3.03.    SECTION 3.03 Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless the
Designated Agent shall have received notice from such Lender prior to the date
that the Borrower, by notice to the Lenders, designates as the proposed
Effective Date, specifying its objection thereto. The Designated Agent shall
promptly notify the Lenders and the Borrower of the occurrence of the Effective
Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.    SECTION 4.01 Representations and Warranties of the Borrower.
The Borrower represents and warrants as. As of the Second Amendment Effective
Date and from time to time thereafter as required under this Agreement, the Loan
Parties represent and warrant as follows:

(a)    The BorrowerEach Loan Party is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Borrowerits jurisdiction of incorporation. Each Loan Party is duly qualified and
in good standing as a foreign corporation authorized to do business in each
jurisdiction (other than its jurisdiction of



--------------------------------------------------------------------------------

incorporation) in which the nature of its activities or the character of the
properties it owns or leases make such qualification necessary and in which the
failure so to qualify would have a material adverse effect on the financial
condition or operations of the Borrower and its SubsidiariesConsolidated Group,
taken as a whole.

(b)    The execution, delivery and performance by the Borrower of this Agreement
and each of the Notes, if any, delivered hereunder areand by the Guarantor of
this Agreement are, in each case, within the Borrowersuch Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action on the part
of such Loan Party and do not contravene (i) the Borrowersuch Loan Party’s
certificate of incorporation or by-laws or (ii) any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or any
material contractual restriction binding on or affecting the Borrowersuch Loan
Party; no authorization or approval or other action by, and no notice to or
filing with, any governmental authorityGovernmental Authority or regulatory body
is required for the due execution, delivery and performance by the Borrower of
this Agreement or the Notes, if any, or by the Guarantor of this Agreement, in
each case, except such as have been obtained or made and are in full force and
effect; and this Agreement is and each of the Notes, when delivered hereunder,
will be, the legal, valid and binding obligation of each Loan Party or, in the
case of the Notes, the Borrower, enforceable against the Borrowersuch Loan Party
in accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and general principles of equity, and for the avoidance of
doubt, subject to the occurrence of the Fox Acquisition Closing Date, in the
case of the Guaranty.

(c)    The BorrowerParent’s most recent annual report on Form 10-K, containing
the consolidated balance sheet of the Borrower and its SubsidiariesConsolidated
Group, and the related consolidated statements of income and of cash flows of
the Borrower and its SubsidiariesConsolidated Group, copies of which have been
furnished to each Lender pursuant to Section 5.01(e)(ii) or as otherwise
furnished to the Lenders (including by posting on the website of the SEC at
http://www.sec.gov), fairly present the consolidated financial condition of the
Borrower and its SubsidiariesConsolidated Group as at the date of such balance
sheet and the consolidated results of operations of
the Borrower and its SubsidiariesConsolidated Group for the fiscal year ended on
such date, all in accordance with generally accepted accounting principlesGAAP
consistently applied.

(d)    There is no pending or, to the BorrowerParent’s knowledge, threatened
claim, action or proceeding affecting the Borrower or any of its Subsidiariesany
member of the Consolidated Group which could reasonably be expected to have a
material adverse effect on the financial condition or operations of the Borrower
and its SubsidiariesConsolidated Group, taken as a whole (other than any claim,
action or proceeding arising from or related to the Fox Acquisition
Transactions), or which could reasonably be expected to affect the legality,
validity or enforceability of this Agreement; and to the BorrowerParent’s
knowledge, the Borrower and each of its Subsidiaries haveeach member of the
Consolidated Group has complied, and areis in compliance, with all applicable
laws, rules, regulations, permits, orders, consent decrees and judgments, except
for any such matters which have not had, and would not reasonably be expected to
have, a material adverse effect on the financial condition or operations of the
Borrower and its SubsidiariesConsolidated Group, taken as a whole.



--------------------------------------------------------------------------------

(e)    The Borrower and the ERISA Affiliates have not incurred and are not
reasonably expected to incur any material liability in connection with their
Single Employer Plans or Multiple Employer Plans, other than ordinary
liabilities for benefits; neither the BorrowerNo ERISA Event has occurred or is
reasonably expected to occur that could reasonably be expected to have a
material adverse effect on the financial condition or operations of the
Consolidated Group, taken as a whole; neither the Parent nor any ERISA Affiliate
has incurred or is reasonably expected to incur any material withdrawal
liability (as defined in Part I of Subtitle E of Title IV of ERISA) to any
Multiemployer Plan; and no Multiemployer Plan of the BorrowerParent or any ERISA
Affiliate is reasonably expected to be in reorganization or to be terminated,
within the meaning of Title IV of ERISA.

(f)    The BorrowerParent has implemented and will maintain policies and
procedures designed to ensure compliance by the Borrower, its Subsidiarieseach
member of the Consolidated Group and their directors, officers and employees
with applicable Anti-Corruption Laws and Sanctions Laws, and is in compliance
with applicable Anti-Corruption Laws and Sanctions Laws in all material
respects. None No member of the Borrower or any Subsidiary orConsolidated Group
and, to the knowledge of the BorrowerParent, anyno director, officer or employee
of the Borrower or any Subsidiaryany member of the Consolidated Group acting in
connection with or benefitting from the credit facility established hereby, is a
Sanctioned Person. No borrowing of Advances will be made by the Borrower (A) for
the purpose of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person, in
violation of applicable Anti-Corruption Laws or (B) for the purpose of
financing, funding or facilitating unauthorized transactions with any Sanctioned
Person. To the knowledge of the BorrowerParent, no transactions undertaken by
the Borrowerany member of the Consolidated Group hereunder will be undertaken in
violation of applicable Anti-Corruption Laws or Sanctions Laws.

SECTION 4.02.    SECTION 4.02 Additional Representations and Warranties of the
Borrower as of Each Increase Date and Each Extension Date. The BorrowerParent
represents and warrants on each Increase Date and each Extension Date (and at no
other time) that, as of each such date, the following statements shall be true:

(a)    there has been no material adverse change in the business, financial
condition or results of operations of the Borrower and its
SubsidiariesConsolidated Group, taken as a whole, since the date of the audited
financial statements of the Borrower and its SubsidiariesParent most recently
delivered to the Lenders pursuant to Section 5.01(e)(ii) prior to the applicable
Increase Date or Extension Date, as the case may be (except as disclosed in
periodic or other reports filed by the Borrower and its SubsidiariesParent
pursuant to Section 13 of the Securities Exchange Act of 1934, as amended,
during the period from the date of the then most recently delivered audited
financial statements of the Borrower and its SubsidiariesParent pursuant to
Section 5.01(e)(ii) to the date of the notice of the Borrower’s request for an
increase in the aggregate Commitments related to such Increase Date or for an
extension of the Termination Date then in effect related to such Extension Date,
as the case may be); and

(b)    the representations and warranties contained in Section 4.01 are correct
in all material respects on and as of such date, as though made on and as of
such date (except to the extent that such representations and warranties relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date).



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01.    SECTION 5.01 Affirmative Covenants. So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
BorrowerParent will, unless the Majority Lenders shall otherwise consent in
writing:

(a)    Compliance with Laws, etc. Comply, and cause each of its
Subsidiariesmember of the Consolidated Group to comply, in all material respects
with all applicable laws, rules, regulations, permits, orders, consent decrees
and judgments binding on the Borrower and its Subsidiariesany member of the
Consolidated Group, including ERISA and the Patriot Act, the failure with which
to comply would have a material adverse effect on the financial condition or
operations of the Borrower and its SubsidiariesConsolidated Group, taken as a
whole.

(b)    Payment of Taxes, etc. Pay and discharge, and cause each of its
Subsidiariesmember of the Consolidated Group to pay and discharge, before the
same shall become delinquent, if the failure to pay and discharge would have a
material adverse effect on the financial condition or operations of the Borrower
and its SubsidiariesConsolidated Group, taken as a whole, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims which, if unpaid, would by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiariesno member of the Consolidated Group shall be required to pay or
discharge any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained in accordance with GAAP.

(c)    Preservation of Corporate Existence, etc. Subject to Section 5.02(a),
preserve and maintain (and, if the Parent shall not be the Borrower, cause the
Borrower to preserve and maintain) its corporate existence, rights (charter and
statutory) and franchises; provided, however, that the Borrowerno Loan Party
shall not be required to preserve any right or franchise if the loss thereof
would not have a material adverse effect on the business, financial condition or
operations of the Borrower and its Subsidiaries, taken as a wholeConsolidated
Group, taken as a whole. On and after the Fox Acquisition Closing Date, the
Guarantor shall cause the Borrower to be a direct or indirect Subsidiary of the
Guarantor.

(d)    Maintenance of Interest Coverage Ratio. Maintain as of the last day of
each fiscal quarter of the BorrowerParent, commencing with the first fiscal
quarter of the BorrowerParent following the Effective Date, the ratio of
(i) Consolidated EBITDA for the Measurement Period ending on such day to
(ii) Consolidated Interest Expense for the Measurement Period ending on such day
of not less than 3.00 to 1.00.

(e)    Reporting Requirements. Furnish to the Designated Agent, on behalf of the
Lenders:

(i)    as soon as available and in any event within 50 days after the end of
each of the first three quarters of each fiscal year of the BorrowerParent, a
copy of the BorrowerParent’s quarterly report to shareholders on Form 10-Q as
filed with the Securities and Exchange Commission (the “SEC”)SEC, in each case
containing a



--------------------------------------------------------------------------------

consolidated balance sheet of the Borrower and its SubsidiariesParent as of the
end of such fiscal quarter and consolidated statements of income and of cash
flows of the Borrower and its SubsidiariesParent for the period commencing at
the end of the previous fiscal year and ending with the end of such fiscal
quarter, and a certificate of any of the BorrowerParent’s Chairman of the Board
of Directors, President, Chief Financial Officer, Treasurer, Assistant Treasurer
or Controller (A) stating that no Event of Default, or event that with the
giving of notice or passage of time or both would constitute an Event of
Default, has occurred and is continuing and (B) containing a schedule which
shall set forth the computations used by the BorrowerParent in determining
compliance with the covenant contained in Section 5.01(d); provided that the
quarterly report on Form 10-Q required to be delivered pursuant to this
paragraph shall be deemed to be delivered if such report shall have been posted
and shall be available on the website of the SEC at http://www.sec.gov;

(ii)    as soon as available and in any event within 100 days after the end of
each fiscal year of the BorrowerParent, a copy of the BorrowerParent’s annual
report to shareholders on Form 10-K as filed with the SEC, containing
consolidated financial statements of the Borrower and its SubsidiariesParent for
such fiscal year and a certificate of any of the BorrowerParent’s Chairman of
the Board of Directors, President, Chief Financial Officer, Treasurer, Assistant
Treasurer or Controller (A) stating that no Event of Default, or event that with
the giving of notice or passage of time or both would constitute an Event of
Default, has occurred and is continuing and (B) containing a schedule which sets
forth the computations used by the BorrowerParent in determining compliance with
the covenant contained in Section 5.01(d); provided that the annual report on
Form 10-K required to be delivered pursuant to this paragraph shall be deemed to
be delivered if such report shall have been posted and shall be available on the
website of the SEC at http://www.sec.gov;

(iii)    promptly after a Responsible Officer of the BorrowerParent obtains
actual knowledge of the occurrence of an Event of Default, and each or an event
that with the giving of notice or passage of time or both would constitute an
Event of Default, a statement of anya Responsible Officer of the Parent setting
forth details of such Event of Default or event continuing on the date of such
statement, and the action which the BorrowerParent has taken and proposes to
take with respect thereto;

(iv)    promptly after a Responsible Officer of the BorrowerParent obtains
actual knowledge thereof, notice of any actions, suits and proceedings before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Borrower or any of its
Subsidiariesany member of the Consolidated Group of the type described in
Section 4.01(d);

(v)    promptly after a Responsible Officer of the BorrowerParent obtains actual
knowledge thereof, written notice of any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiariesany member of the
Consolidated Group or any of their respective properties which could reasonably
be expected to materially and adversely affect the financial condition or
operations of the Borrower and its SubsidiariesConsolidated Group, taken as a
whole;



--------------------------------------------------------------------------------

(vi)    promptly after a Responsible Officer of the BorrowerParent obtains
actual knowledge of the occurrence of any ERISA Event which could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Borrower and its SubsidiariesConsolidated Group, taken as a
whole, a statement of any of the BorrowerParent’s Chairman of the Board of
Directors, President, Chief Financial Officer, Treasurer, Assistant Treasurer or
Controller describing such ERISA Event and the action, if any, which the
BorrowerParent has taken and proposes to take with respect thereto;

(vii)    promptly after a Responsible Officer of the BorrowerParent obtains
actual knowledge of receipt thereof by the BorrowerParent or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, a copy of each notice received by the
BorrowerParent or any ERISA Affiliate concerning (A) the imposition of
withdrawal liability (as defined in Part I of Subtitle E of Title IV of ERISA)
by a Multiemployer Plan, which withdrawal liability could reasonably be expected
to materially and adversely affect the financial condition or operations of the
Borrower and its SubsidiariesConsolidated Group, taken as a whole, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
Multiemployer Plan, which reorganization or termination could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Borrower and its SubsidiariesConsolidated Group, taken as a
whole, or (C) the amount of liability incurred, or which may be incurred, by the
BorrowerParent or any ERISA Affiliate in connection with any event described in
subclauseclause (vii)(A) or (vii)(B) above; and

(viii)    such other material information reasonably related to any Lender’s
credit analysis of the Borrower or any of its Subsidiariesany member of the
Consolidated Group as any Lender through the Designated Agent may from time to
time reasonably request.

For the avoidance of doubt, all references in this Section 5.01, in Section 4.01
or 4.02 or elsewhere in this Agreement to any annual, quarterly or other reports
filed with the SEC by the Parent or any financial statements of the Parent, and
all determinations of Consolidated EBITDA or Consolidated Interest Expense for
any Measurement Period, in each case, will be determined (x) prior to such time
on or after the Fox Acquisition Closing Date as the Guarantor first files its
annual or quarterly report with the SEC, by reference to the Borrower being the
Parent and (y) thereafter, by reference to the Guarantor being the Parent but,
where applicable for any such determination, taking into account and combining
any portion of the relevant period during which the Borrower produced the
relevant financial statements, mutatis mutandis.

SECTION 5.02.    SECTION 5.02 Negative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrowerno
Loan Party will not, without the written consent of the Majority Lenders:

(a)    Mergers, etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
SubsidiariesConsolidated Group, taken as a whole (whether now owned or hereafter
acquired), to, any Person, or permit any of its Subsidiariesmember of the
Consolidated Group to do so, unless (i) immediately after giving



--------------------------------------------------------------------------------

effect to such proposed transaction, no Event of Default or event which, with
the giving of notice or lapse of time, or both, would constitute an Event of
Default would exist and (ii) in the case of any such merger to which the
Borrowerany Loan Party is a party, the Borrowersuch Loan Party is the surviving
corporation, it being understood that, subject to the compliance with clause
(ii) above, nothing in this Section 5.02(a) shall be deemed to restrict the
consummation of the Fox Acquisition Transactions (including the disposition of
Regional Sports Network required in connection therewith).

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01.    SECTION 6.01 Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:

(a)    The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance, or any fee or other amount payable under this Agreement, in each case
within three Business Days after such interest, fee or other amount becomes due
and payable; or

(b)    Any representation or warranty made by the Borrowerany Loan Party herein
or by the Borrowerany Loan Party (or any of its officers) delivered in writing
andthat is identified as delivered in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c)    The BorrowerAny Loan Party shall fail to perform or observe any covenant
applicable to it contained in Section 5.01(c) (solely as to the last sentence of
such Section), Section 5.01(d), Section 5.01(e)(iii) or Section 5.02; or

(d)    The BorrowerAny Loan Party shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement applicable to such Loan
Party on its part to be performed or observed if the failure to perform or
observe such other term, covenant or agreement shall remain unremedied for 30
days after written notice thereof shall have been given to the BorrowerParent by
the Designated Agent or the Majority Lenders; or

(e)    The Borrower or any of its Subsidiaries(i) Any member of the Consolidated
Group shall fail to pay any principal of or premium or interest on any Debt of
the Borrower or such Subsidiarysuch member of the Consolidated Group which is
outstanding in a principal amount of at least $250,000,000 in the aggregate (but
excluding Debt arising hereunder) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure (iA) shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt and (iiB) shall
not have been cured or waived; or(ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or
(iii) any such Debt shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; provided that (1) clause (iii) above shall not apply (and it is
understood that clause (ii) above



--------------------------------------------------------------------------------

does not apply) to any prepayment, redemption, purchase or defeasance of any
such Debt incurred for the purpose of financing, in whole or in part, any
acquisition (including the Fox Acquisition Transactions) if such prepayment,
redemption, purchase or defeasance is required to be made (A) as a result of
such acquisition failing to be consummated or (B) with the proceeds of any sale
or other disposition of assets, any incurrence of any other Debt or any issuance
of any equity interests by any member of the Consolidated Group, (2) clause
(iii) above shall not apply (and it is understood that clause (ii) above does
not apply) to any prepayment, redemption, purchase or defeasance of any such
Debt of any Person acquired by the Parent or any of its Subsidiaries after the
date hereof (including 21CF and its subsidiaries) if such prepayment,
redemption, purchase or defeasance is required to be made as a result of the
consummation of such acquisition (including, in the case of 21CF and its
subsidiaries, the Fox Acquisition Transactions) and (3) it is understood that
clauses (ii) and (iii) above do not apply to any demand for payment of any such
Debt that, by its terms, is due on demand made at any time (howsoever
described); or

(f)    The Parent, the Borrower or any Material Subsidiary shall generally not
pay its Debts as such Debts become due, or shall admit in writing its inability
to pay its Debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Parent,
the Borrower or any Material Subsidiary seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for substantially all of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Parent, the
Borrower or any Material Subsidiary shall take any corporate action to authorize
any of the actions set forth above in this subsection (f); or

(g)    Any money judgment, writ or warrant of attachment or similar process
against the Borrowerany Obligor, any Material Subsidiary or any of their
respective assets in an amount in excess of $250,000,000 (exclusive of any
amount covered by a nationally recognized financially sound insurer that has
received notice of the claim to which such money judgment, writ or warrant of
attachment or similar process relates and has not denied coverage or otherwise
denied liability in respect thereof) is entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 30 days or, in any case, within
five days of any pending sale or disposition of any asset pursuant to any such
process; or

(h)    From and after the Fox Acquisition Closing Date, the Guaranty shall for
any reason be terminated by the Guarantor or cease to be in full force and
effect or to be valid and binding on the Guarantor, or the enforceability
thereof shall be contested by the Guarantor;

then, and in any such event, the Designated Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to the BorrowerParent,
(A) declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate and/or (B) declare the Advances,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrowereach
Obligor; provided, however, that



--------------------------------------------------------------------------------

in the event of an actual or deemed entry of an order for relief with respect to
the Borrower under the Federal Bankruptcy Code, (A) the obligation of each
Lender to make Advances shall automatically be terminated and (B) the Advances,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrowereach Obligor.

ARTICLE VII

THE DESIGNATED AGENT

SECTION 7.01.    SECTION 7.01 Authorization and Action. (a) Each Lender hereby
appoints and authorizes the Designated Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Designated Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement of this Agreement or
collection of the Advances), the Designated Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Designated Agent shall not be required to take any
action whichthat, in its opinion, exposes the Designated Agent to personal
liability or which is contrary to this Agreement or applicable law. The
Designated Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrowerany Loan Party pursuant to the terms of this
Agreement. The Designated Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether an Event of Default, or any event that
with the giving of notice or passage of time or both would constitute an Event
of Default, has occurred and is continuing (and it is understood and agreed that
the use of the term “agent” herein with reference to the Designated Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties).

(b)    (a) The Designated Agent may perform any of its duties and exercise its
rights and powers hereunder through any of its Affiliates. Notwithstanding
anything herein to the contrary, the exculpatory provisions of this Article VII
and the provisions of Sections 8.04 and 8.08 shall apply to any such Affiliate
of the Designated Agent and the Designated Agent shall remain responsible for
the performance of such duties.

(c)     (b) The Co-Administrative Agents, the Co-Syndication AgentAgents, the
Co-Documentation Agents and the Joint Lead Arrangers and Joint Book Managers
named on the cover of this Agreement shall have no duties under this Agreement
other than those afforded to them in their capacities as Lenders, and each
Lender hereby acknowledges that the Co-Administrative Agents, the Co-Syndication
AgentAgents, the Co-Documentation Agents and the Joint Lead Arrangers and Joint
Book Managers have no liability under this Agreement other than those assumed by
them in their capacities as Lenders.

SECTION 7.02.    SECTION 7.02 Exculpatory Provisions; Designated Agent’s
Reliance, etc. Neither the Designated Agent nor any of its directors, officers,
agents or employees shall be liable to any Lender for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful



--------------------------------------------------------------------------------

misconduct. Without limitation of the generality of the foregoing, the
Designated Agent: (i) may treat the Lender which made any Advance as the holder
of the Debt resulting therefrom until the Designated Agent receives and accepts
an Assumption Agreement entered into by an Assuming Lender as provided in
Section 2.19 or 2.20, as the case may be, or an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 8.07; (ii) may consult with legal counsel (including
counsel for the Borrowerany Loan Party), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement; (iv) shall be deemed not to have knowledge of any Event of
Default, or any event that with the giving of notice or passage of time or both
would constitute an Event of Default, unless and until written notice thereof
(stating that it is a “notice of default”) is given to the Designated Agent by
any Loan Party or any Lender and shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrowerany Loan Party or to
inspect the property (including the books and records) of the Borrowerany member
of the Consolidated Group; (v) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
and (vi(vi) shall not have any duty to ascertain or to inquire as to whether any
Lender is a Defaulting Lender; and (vii) shall incur no liability under or in
respect of this Agreement by acting upon any notice, consent, certificate or
other instrument or writing (which may be received by telecopier or e-mail)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 7.03.    SECTION 7.03 The Designated Agent and its Affiliates. With
respect to its Commitment and the Advances made by it and any Note or Notes
issued to it, the Designated Agent shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though it were
not the Designated Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Designated Agent in its individual
capacity. The Designated Agent and its respective Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with the
Borrower,Parent or any of its subsidiariesAffiliates and any Person who may do
business with or own securities of the BorrowerParent or any such subsidiaryof
its Affiliates, all as if the Designated Agent were not the Designated Agent and
without any duty to account therefor to the Lenders.

SECTION 7.04.    SECTION 7.04 Lender Credit Decision. Each Lender acknowledges
that it has, independently and without reliance upon the Designated Agent, any
Co-Administrative Agent, Co-Syndication Agent, Co-Documentation Agent, Joint
Lead Arranger or Joint Book Manager named on the cover of this Agreement or any
other Lender and based on the financial statements referred to in
Section 4.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Designated Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.



--------------------------------------------------------------------------------

SECTION 7.05.    SECTION 7.05 Indemnification.

(a)     Designated Agent. The Lenders severally agree to indemnify the
Designated Agent (to the extent not reimbursed by the BorrowerObligors but
without affecting the Borrowerany Obligor’s obligations with respect thereto),
ratably according to the respective principal amounts of Advances then owing to
each of them (or, if no Advances are at the time outstanding or if any Advances
are then owing to Persons which are not Lenders, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Designated Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Designated Agent under this Agreement in its capacity as such; provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Designated Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Designated Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Designated Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal or bankruptcy proceedings or otherwise) of, or legal advice
in respect of rights or responsibilities under, this Agreement, to the extent
that the Designated Agent is not reimbursed for such expenses by the
BorrowerObligors.

SECTION 7.06.    SECTION 7.06 Successor Designated Agent. The Designated Agent
may resign at any time by giving written notice thereof to the Lenders and the
BorrowerParent and such resignation shall be effective upon the appointment of a
successor Designated Agent as provided herein. Upon any such resignation, the
Majority Lenders shall have the right (with the consent of the BorrowerParent
unless an Event of Default has occurred and is continuing) to appoint a
successor Designated Agent (which shall be a Lender). If no successor Designated
Agent shall have been so appointed by the Majority Lenders, and shall have
accepted such appointment, within 30 days after the retiring Designated Agent’s
giving of notice of resignation, then the retiring Designated Agent may, on
behalf of the Lenders, appoint a successor Designated Agent. Any successor
Designated Agent appointed hereunder shall be a commercial bank organized or
licensed under the laws of the United States or of any State thereof, or an
Affiliate of any such commercial bank, having a combined capital and surplus of
at least $500,000,000. Upon the acceptance of any appointment as Designated
Agent hereunder by a successor Designated Agent, such successor Designated Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Designated Agent, and the
retiring Designated Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring Designated Agent’s resignation
hereunder as Designated Agent, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Designated Agent under this Agreement.

SECTION 7.07.    Enforcement of the Guaranty. Each Guaranty Beneficiary hereby
agrees that, notwithstanding anything to the contrary in Article IX hereof, no
Guaranty Beneficiary shall have any right individually to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies under the
Guaranty may be exercised solely by the Designated Agent, for the benefit of the
Guaranty Beneficiaries, in accordance with the terms thereof, and that each
Guaranty Beneficiary hereby authorizes the Designated Agent to be the agent for
and representative of the Guaranty Beneficiaries



--------------------------------------------------------------------------------

with respect to the Guaranty and to exercise all such powers, rights and
remedies on its behalf.

SECTION 7.08.    Certain Lender Representations, Etc.

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Designated Agent and the institutions named as
Co-Administrative Agents, Co-Syndication Agents, Co-Documentation Agents, Joint
Lead Arrangers and Joint Book Managers on the cover page of this Agreement and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any member of the Consolidated Group, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments or this Agreement,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Designated Agent, in its sole discretion, and such Lender.

(b)     In addition, unless either (1) sub-clause (i) of the immediately
preceding clause (a) is true with respect to a Lender or (2) such Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto,



--------------------------------------------------------------------------------

for the benefit of, the Designated Agent and the institutions named as
Co-Administrative Agents, Co-Syndication Agents, Co-Documentation Agents, Joint
Lead Arrangers and Joint Book Managers on the cover page of this Agreement and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any member of the Consolidated Group, that the Designated Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in administration of and performance of
the Advances, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Designated Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

(c)     The Designated Agent and the institutions named as Co-Administrative
Agents, Co-Syndication Agents, Co-Documentation Agents and Joint Lead Arrangers
and Joint Book Managers on the cover page of this Agreement hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Advances,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances or the Commitments for an amount less than the amount being paid for an
interest in the Advances or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby
or otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

The following terms shall for purposes of this Section have the meanings set
forth below:

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan” .

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01.    SECTION 8.01 Amendments, etc. No(a) Except as provided in
Sections 2.08(e) and 8.13, no amendment or waiver of any provision of this
Agreement, or consent to any departure by the Borrowerany Loan Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders and the Borrowereach Loan Party, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall: (a) waive any of the conditions specified in Section 3.01 or 3.02 without
the written consent of each Lender, (b) increase or extend the scheduled date of
the expiration



--------------------------------------------------------------------------------

of the Commitments of the Lenders (other than as provided in Section 2.19) or
subject the Lenders to any additional obligations without the written consent of
each affected Lender, (c) reduce the principal of, or interest on, the Advances
or the fees payable hereunder without the written consent of each affected
Lender, (d) postpone any date fixed for any payment of principal of, or interest
on, the Advances (other than as provided in Section 2.20) or any fee without the
written consent of each affected Lender, (e) change the percentage of the
Commitments or of the aggregate unpaid principal amount of Advances, or the
number of Lenders which shall be required for the Lenders or any of them to take
any action hereunder without the written consent of each Lender or (f) amend
this Section 8.01 or Section 2.21(a)(ii), (f) from and after the Fox Acquisition
Closing Date, release (except as expressly provided in Section 9.03) the
Guarantor from the Guaranty (including by limiting liability in respect thereof)
without the written consent of each Lender or (g) amend this Section 8.01
without the written consent of each Lender (it being understood that, for
purposes of this proviso, “Lender” shall not include the Borrower or any of its
Affiliates, if a Lender, at the time of any such amendment, waiver or consent);
provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Designated Agent, in addition to the Lenders required
above to take such action, affect the rights or duties of the Designated Agent
under this Agreement or any Note and (ii) notwithstanding anything to the
contrary in this Section 8.01, any provision of this Agreement may be amended by
an agreement in writing entered into by the Designated Agent and the Parent to
cure any ambiguity, omission, defect or inconsistency arising in connection with
the consummation of, or otherwise in connection with, the Fox Acquisition
Transactions or the Borrower becoming a subsidiary of the Guarantor.

SECTION 8.02.    SECTION 8.02 Notices, etc. (a)  (a) All notices and other
communications provided for hereunder shall, except as otherwise expressly
provided for herein, be in writing (including e-mail and telecopier
communication) and mailed, e-mailed, telecopied or delivered, if to the
Borrower, at its address at:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Treasurer

Telecopier Number: (818) 563-1682

Email: corp.finance@disney.com;

with a copy to:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521-0523

Attention: Treasury Operations

Telecopier Number: (818) 843-7921

Email:

corp.cash.management.group@disney.comcorp.cash.management.group@disney.com;

with a copy to:



--------------------------------------------------------------------------------

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: AssistantAssociate General Counsel, Corporate Legal Department

Telecopier Number: (818) 560-20921823;

if to the Guarantor, at its address at

TWDC Holdco 613 Corp.

c/o The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Treasurer

Telecopier Number: (818) 563-1682

Email: corp.finance@disney.com;

with a copy to:

TWDC Holdco 613 Corp.

c/o The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521-0523

Attention: Treasury Operations

Telecopier Number: (818) 843-7921

Email: corp.cash.management.group@disney.com;

with a copy to:

TWDC Holdco 613 Corp.

c/o The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Associate General Counsel, Corporate Legal Department

Telecopier Number: (818) 560-1823;

if to any Lender, at its Domestic Lending Office specified on Schedule 1.01
hereto, or in the Assumption Agreement or in the Assignment and Acceptance
pursuant to which it became a Lender, as the case may be; and if to the
Designated Agent, at its address at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, DE 19713-2107

    Attention: Eugene Tull III

  Mary Crews

Phone Number: (302) 634-5881

TelecopyTelecopier Number: (302) 634-3301

Email: Deal.Management.Team@jpmchase.com, with a copy to

eugene.h.tulliii@chasemary.crews@jpmorgan.com;

J.P. Morgan Europe Limited

Loans Agency 6th Floor



--------------------------------------------------------------------------------

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

  Attention: Loans Agency

TelecopyTelecopier Number: +44 (0) 207 777 2360

Email: loan_and_agency_london@jpmorgan.com, with a copy to
nicole.johnson@jpmorgan.com;

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

Attention: Bruce Borden

Phone Number: (212) 270-5799

TelecopyTelecopier Number: (212) 622-4556

Email: bruce.s.borden@jpmorgan.com;

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 5.01(e)(i) or 5.01(e)(ii) shall be delivered to
the Designated Agent as specified in Section 8.02(b) or as otherwise specified
to the BorrowerParent by the Designated Agent; and provided further that such
materials shall be deemed delivered to the Designated Agent to the extent posted
and available on the website of the SEC at www.sec.gov. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Designated Agent pursuant to Article II
or VII shall not be effective until received by the Designated Agent. Delivery
by telecopier, electronic e-mail or other electronic means of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.

(b)    The BorrowerEach Loan Party agrees that the Designated Agent may make
materials required to be delivered pursuant to Section 5.01(e)(i) and
5.01(e)(ii), as well as any other written information, documents, instruments
(other than the Notes) and other material relating to the Borrower, any of its
Subsidiaries any member of the Consolidated Group or any other materials or
matters relating to this Agreement or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lenders by posting
such notices on IntraLinks or a substantially similar electronic system (the
“Platform”). The BorrowerEach Loan Party acknowledges that (i) the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution,
(ii) the Platform is provided “as is” and “as available” and (iii) neither the
Designated Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Designated Agent or any of its Affiliates in connection
with the Platform.

(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute



--------------------------------------------------------------------------------

effective delivery of such information, documents or other materials to such
Lender for purposes of this Agreement; provided that if reasonably requested by
any Lender, the Designated Agent shall deliver a copy of the Communications to
such Lender by e-mail or telecopier. Each Lender agrees (i) to notify the
Designated Agent in writing of such Lender’s e-mail addresses to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Designated Agent has on record
effective e-mail addresses for such Lender) and (ii) that any Notice may be sent
to such e-mail address.

SECTION 8.03.    SECTION 8.03 No Waiver; Remedies. No failure on the part of any
Lender or the Designated Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 8.04.    SECTION 8.04 Costs and Expenses. (a)  (a) The Borrower agrees
promptly to pay all actual, reasonable and documented costs and expenses
(including, without limitation, the actual, reasonable and documented fees and
expenses of one counsel) of the Designated Agent in connection with the
negotiation and execution of this Agreement and all related documentation and
the syndication of the credit facility established hereby. The Borrower further
agrees to pay, within five Business Days of demand, all actual, reasonable and
documented costs and expenses of the Designated Agent and each Lender, if any,
in connection with the enforcement (whether through legal proceedings or
otherwise) of this Agreement and the other instruments and documents to be
delivered hereunder, including, without limitation, in connection with the
enforcement of rights under this Section 8.04(a); provided, that any such costs
and expenses consisting of fees and expenses of counsel shall be limited to the
actual, reasonable and documented fees and expenses of one counsel for the
Designated Agent and no more than one additional counsel for the Lenders as a
group (together with (i) such local counsel, limited in each case to one such
local counsel for the Designated Agent and one such local counsel for the
Lenders as a group per jurisdiction, that may be reasonably required by the
Designated Agent or the Lenders and (ii) if any Lender shall have reasonably
concluded (based upon the advice of counsel) that its representation by counsel
for the Lenders creates a conflict of interest for such counsel, such separate
counsel as such Lender may reasonably require).

(b)    If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.10 or
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason (other than by reason of a payment pursuant to Section 2.12), the
Borrower shall, within five Business Days of demand by any Lender (with a copy
of such demand to the Designated Agent), pay to such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain such Advance. All obligations of the Borrower under this
Section 8.04 shall survive the making and repayment of the Advances and the
termination of this Agreement.

SECTION 8.05.    SECTION 8.05 Right of Set-off. Upon (i) the occurrence and
during the continuance of any Event of Default and (ii) the making of the
request or the granting of the consent specified by Section 6.01 to authorize
the Designated Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and



--------------------------------------------------------------------------------

all deposits (general or special, time or demand, provisional or final, but
excluding trust accounts) at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the account of the Borrowerany
Obligor against any and all of the obligations of the Borrowersuch Obligor now
or hereafter existing under this Agreement, whether or not such Lender shall
have made any demand under this Agreement. Each Lender agrees promptly to notify
the BorrowerParent and the Designated Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which such Lender may
have.

SECTION 8.06.    SECTION 8.06 Binding Effect. This Agreement shall become
effective as specified in Section 3.01 and, thereafter, shall be binding upon
and inure to the benefit of the Borrowereach Loan Party, the Designated Agent
and each Lender and their respective successors and permitted assigns, except
that the Borrowerno Loan Party shall not have theany right to assign its rights
hereunder or any interest herein without the prior written consent of each
Lender (and any attempted assignment by any Loan Party without such consent
shall be null and void).

SECTION 8.07.    SECTION 8.07 Assignments and Participations. (a) (a) Each
Lender may and, if requested by the Borrower upon notice by the Borrower
delivered to such Lender and the Designated Agent pursuant to clause (ii) of
Section 2.16 will, assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Advances owing to it and any Note or
Notes held by it); provided, however, that (i) each such assignment shall be of
a constant, and not a varying, percentage of all the assigning Lender’s rights
and obligations under this Agreement, (ii) the amount (without duplication) of
the Commitment and the pro-rata share of outstanding Advances of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance) shall not be less than $12,500,000
(unless the assigning Lender shall assign its entire interest hereunder or such
lesser amount is previously agreed among such assigning Lender, the Designated
Agent and the Borrower) or an integral multiple of $500,000 in excess thereof,
(iii) the sum of (A) the amount (without duplication) of the Commitment and the
pro-rata share of outstanding Advances of the assigning Lender being assigned
pursuant to each such assignment and (B) the amount of the commitment and the
pro-rata share of outstanding advances of the assigning Lender being
contemporaneously assigned under the 20142018 Credit Agreement, or any agreement
extending or replacing such 2014the 2018 Credit Agreement, by the Person that is
such assigning Lender (in both cases determined as of the date of the Assignment
and Acceptance or similar agreement with respect to such assignments) shall not
be less than $25,000,000 in the aggregate (unless the assigning Lender shall
assign its entire interest hereunder and thereunder or such lesser amount is
previously agreed among such assigning Lender, the Designated Agent and the
Borrower) or an integral multiple of $1,000,000 in excess thereof; provided,
however, that if the aggregate amount of the Commitment of such assigning Lender
hereunder and its commitment under the 20142018 Credit Agreement, or any
agreement extending or replacing such 2014the 2018 Credit Agreement, is less
than $25,000,000 on the date of such proposed assignment, such assigning Lender
may assign all, but not less than all, of its remaining rights and obligations
under this Agreement and the 20142018 Credit Agreement, or any agreement
extending or replacing such 2014the 2018 Credit Agreement (unless an assignment
of a portion of such assigning Lender’s obligations hereunder and thereunder is
otherwise previously agreed among such assigning Lender, the Designated Agent
and the Borrower), (iv) each such assignment shall be to an Eligible Assignee
and (v) the parties to each such assignment (other than the Borrower) shall
execute and deliver to the Designated Agent, for



--------------------------------------------------------------------------------

its acceptance and recording in the Register, an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 provided that the
Designated Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than any rights
such Lender assignor may have under Sections 2.11, 2.142.14, 8.04 and 8.08) and
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries any member of the Consolidated Group or the performance or
observance by the Borrowerany Loan Party of any of its obligations under this
Agreement or any instrument or document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01(c), and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the Designated
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Designated Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Designated Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(c)    The Designated Agent shall maintain a copy of each Assignment and
Acceptance and each Assumption Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the BorrowerLoan
Parties, the Designated Agent and the Lenders may treat each Person whose name
is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowerany
Loan Party or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Designated Agent.

(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee and, if
applicable, the



--------------------------------------------------------------------------------

Borrower, together with any Note subject to such assignment, the Designated
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

(e)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it and any Note issued to it hereunder); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the BorrowerLoan Parties, the Designated
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) such Lender shall not agree in any participation agreement
with any participant or proposed participant to obtain the consent of such
participant before agreeing to the amendment, modification or waiver of any of
the terms of this Agreement or any Note before consenting to any action or
failure to act by the Borrower or any other party hereunder or under any Note,
or before exercising any rights it may have in respect thereof, unless such
amendment, modification, waiver, consent or exercise would (A) increase or
extend the scheduled expiration of the amount of such participant’s portion of
such Lender’s Commitment, (B) reduce the principal amount of or rate of interest
on the Advances or any fee or other amounts payable hereunder to which such
participant would be entitled to receive a share under such participation
agreement, or (C) postpone any date fixed for any payment of principal of or
interest on the Advances or any fee or other amounts payable hereunder to which
such participant would be entitled to receive a share under such participation
agreement. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a participant’s interest in any Commitments, Advances,
Notes or its other obligations under this Agreement) to any Person except to the
extent that such disclosure is requested by such Person and is necessary to
establish that such Commitment, Advance, Note or other obligation is in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Designated Agent (in its capacity as Designated Agent) shall have no
responsibility for maintaining a Participant Register.

(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrowerany Loan Party furnished to such Lender by or on behalf
of the Borrowerany Loan Party in writing and directly related to the
transactions contemplated hereunder; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any confidential information
relating to the Borrowerany Loan Party received by it from such Lender in
accordance with the terms of Section 8.09(a).

(g)    No participation or assignment hereunder shall be made in violation of
the Securities Act of 1933, as amended from time to time, or any applicable
state securities laws, and



--------------------------------------------------------------------------------

each Lender hereby represents that it will make any Advance for its own account
in the ordinary course of its business and not with a view to the public
distribution or sale thereof.

(h)    Anything in this Agreement to the contrary notwithstanding, any Lender
may at any time assign or create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note issued to it hereunder) in favor of any Federal Reserve
Bank or any foreign central bank having authority over such Lender in accordance
with Regulation A of the Board of Governors of the Federal Reserve System (or
any successor regulation thereto), any applicable operating circular of such
Federal Reserve Bank or any other regulation issued by the applicable foreign
central bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 8.08.    SECTION 8.08 Indemnification. The Borrower agrees to indemnify
and hold harmless the Designated Agent, each Lender and each of their Affiliates
and their respective officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with the preparation for a defense of, any investigation, litigation
or proceeding (whether or not an Indemnified Party is a party thereto) arising
out of, related to or in connection with the Commitments hereunder or the
Advances made hereunder or any transactions in connection herewith, including,
without limitation, any transaction in which any proceeds of the Advances are,
or are proposed to be, applied (collectively, the “Indemnified Matters”);
provided that the Borrower shall have no obligation to any Indemnified Party
under this Section 8.08 with respect to (i) matters for which such Indemnified
Party has been reimbursed by or on behalf of the Borrower pursuant to any other
provision of this Agreement, but only to the extent of such reimbursement, or
(ii) Indemnified Matters found by a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Party. If any action is brought against any Indemnified Party, such Indemnified
Party shall promptly notify the Borrower in writing of the institution of such
action and the Borrower shall thereupon have the right, at its option, to elect
to assume the defense of such action; provided, however, that the Borrower shall
not, in assuming the defense of any Indemnified Party in any Indemnified Matter,
agree to any dismissal or settlement of such Indemnified Matter without the
prior written consent of such Indemnified Party, which consent shall not be
unreasonably withheld, if such dismissal or settlement (A) would require any
admission or acknowledgment of culpability or wrongdoing by such Indemnified
Party or (B) would provide for any non-monetary relief to any Person to be
performed by such Indemnified Party. If the Borrower so elects, it shall
promptly assume the defense of such action, including the employment of counsel
(reasonably satisfactory to such Indemnified Party) and payment of expenses.
Such Indemnified Party shall have the right to employ its or their own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless (1) the employment of such counsel
shall have been authorized in writing by the Borrower in connection with the
defense of such action or (2) the Borrower shall not have properly employed
counsel reasonably satisfactory to such Indemnified Party to have charge of the
defense of such action, in which case such fees and expenses shall be paid by
the Borrower. If an Indemnified Party shall have reasonably concluded (based
upon the advice of counsel) that the representation by one counsel of such
Indemnified Party and the Borrowerany Loan Party creates a conflict of interest
for such counsel, the reasonable fees and expenses of such counsel shall be
borne by the Borrower and the Borrower shall not have the right to direct the
defense of such action on behalf of such Indemnified Party (but shall retain the
right to direct the defense of such action on behalf of the Borrower). Anything
in this Section 8.08 to



--------------------------------------------------------------------------------

the contrary notwithstanding, the Borrower shall not be liable for the fees and
expenses of more than one counsel for any Indemnified Party in any jurisdiction
as to any Indemnified Matter or for any settlement of any Indemnified Matter
effected without its written consent. All obligations of the Borrower under this
Section 8.08 shall survive the making and repayment of the Advances and the
termination of this Agreement. This Section 8.08 shall not apply with respect to
any Taxes indemnified under Section 2.14 or any Excluded Taxes.

SECTION 8.09.    SECTION 8.09 Confidentiality. (a)

(a)     None of the Designated Agent or the Lenders may disclose to any Person
any confidential, proprietary or non-public information of the Borrowerany Loan
Party or any member of the Consolidated Group furnished to the Designated Agent
or the Lenders by the Borrower or any of its Subsidiariesany member of the
Consolidated Group (such information being referred to collectively herein as
the “Borrower Information”), except that each of the Designated Agent and each
of the Lenders may disclose Borrower Information (i) to its and its Affiliates’
employees, officers, directors, agents, auditors and advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (ii) to the extent requested by any regulatory authority or
self-regulatory body, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.09(a), to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (vii) to the extent such Borrower
Information (A) is or becomes generally available to the public on a
non-confidential basis, other than as a result of a breach of this
Section 8.09(a) by the Designated Agent or such Lender, or (B) is or becomes
available to the Designated Agent or such Lender on a non-confidential basis
from a source other than the BorrowerParent, its Affiliates or their respective
officers, directors, agents, auditors and advisors, provided such source is not
bound by a confidentiality agreement or other legal or fiduciary obligations of
secrecy with the BorrowerParent or its Affiliates with respect to the Borrower
Information, and (viii) with the consent of the BorrowerParent.

(b)    The BorrowerEach Loan Party agrees to maintain the confidentiality of any
rate provided by an individual Reference Bank hereunder for purposes of setting
the Eurocurrency Rate (and the name of such Reference Bank), except (i) to its
and its Affiliates’ employees, officers, directors, agents, auditors and
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential on substantially the same terms as
provided herein), (ii) as consented to by the applicable Reference Bank,
(iii) to the extent requested by any regulatory authority or self-regulatory
body, (iv) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder or (vi) to the extent such rate (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 8.09(b) by the Borrowerany Loan
Party, or (B) is or becomes available to the Borrowerany Loan Party on a
non-confidential basis from a source other than the applicable Reference Bank,
provided, to its knowledge, such source is not bound by a confidentiality
agreement or other legal or fiduciary obligations of secrecy with such Reference
Bank with respect to the rate. Notwithstanding the



--------------------------------------------------------------------------------

foregoing, it is understood that the Borrowereach Loan Party may disclose to any
Lender the average of the rates quoted by the Reference Banks that provide rate
quotes in connection with any determination of the Eurocurrency Rate.

SECTION 8.10.    SECTION 8.10 Patriot Act. Each Lender and the Designated Agent
hereby notifies the Borrowereach Loan Party that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowereach Loan Party, which information includes the name and
address of the Borrowereach Loan Party and other information that will allow it
to identify the Borrowereach Loan Party in accordance with the Patriot Act. The
BorrowerEach Loan Party shall promptly provide such information upon request by
any Lender or the Designated Agent.

SECTION 8.11.    SECTION 8.11 Judgment. (a) (a) If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
in Dollars into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Designated Agent
could purchase Dollars with such other currency at the Designated Agent’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which a final judgment is given.

(b)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in a Committed Currency into Dollars, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Designated Agent could purchase such Committed Currency with
Dollars at the Designated Agent’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(c)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Designated Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Designated Agent (as the case may be) of any sum adjudged to be
due in such other currency, such Lender or the Designated Agent (as the case may
be) may, in accordance with normal banking procedures, purchase the applicable
Primary Currency with such other currency; if the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Designated Agent (as the case may be) in the applicable Primary Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Designated Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to such Lender or the Designated Agent (as the case may be)
in the applicable Primary Currency, such Lender or the Designated Agent (as the
case may be) agrees to remit to the Borrower such excess.

SECTION 8.12.    SECTION 8.12 Consent to Jurisdiction and Service of Process.
All judicial proceedings brought against the Borrowerany Loan Party with respect
to this Agreement or any instrument or other documents delivered hereunder may
be brought in any state or Federal court in the Borough of Manhattan in the
State of New York, and by execution and delivery of this Agreement, the
Borrowereach Loan Party accepts, for itself and in connection with its
properties, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Agreement or any instrument or other
document delivered hereunder from which no appeal has



--------------------------------------------------------------------------------

been taken or is available. The BorrowerEach Loan Party agrees to receive
service of process in any such proceeding in any such court at its office at 77
West 66th Street, 15th Floor, New York, New York 10023, Attention: Kenneth E.
Newman (or at such other address in the Borough of Manhattan in the State of New
York as the BorrowerParent shall notify the Designated Agent from time to time)
and, if the Borrowerany Loan Party ever ceases to maintain such office in the
Borough of Manhattan, irrevocably designates and appoints Corporation Service
Company, 1180 Avenue of the Americas, Suite 210, New York, New York 10036, or
any other address in the State of New York communicated by Corporation Service
Company to the Designated Agent, as its agent to receive on its behalf service
of all process in any such proceeding in any such court, such service being
hereby acknowledged by the Borrowereach Loan Party to be effective and binding
service in every respect.

SECTION 8.13.    SECTION 8.13 Substitution of Currency. If a change in any
Committed Currency occurs pursuant to any applicable law, rule or regulation of
any governmental, monetary or multi-national authority, this Agreement
(including, without limitation, the definition of Eurocurrency Rate) will be
amended to the extent determined by the Designated Agent (acting reasonably, in
consultation with the Borrower and in accordance with the terms of Section 8.01)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrower in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.

SECTION 8.14.    SECTION 8.14 Governing Law. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 8.15.    SECTION 8.15 Execution in Counterparts; Interpretation. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of an original executed counterpart of this Agreement. A full set of executed
counterparts of this Agreement shall be lodged with each of the Designated Agent
and the BorrowerParent. Any Notes issued hereunder shall be delivered in
original hard copy to the Lender requesting such Note. This Agreement and the
Notes constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including the
commitments of the Lenders and, if applicable, their Affiliates under any
commitment advices with respect to the credit facility established hereby
submitted by any Lender (but do not supersede any provisions of any fee letter
executed by any Loan Party in connection with this Agreement).

SECTION 8.16.    SECTION 8.16 Severability. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the prohibited or
unenforceable provision with valid provisions the economic effect of which comes
as close as possible to that of the prohibited or unenforceable provision.



--------------------------------------------------------------------------------

SECTION 8.17.    SECTION 8.17 No Fiduciary Relationship. The BorrowerEach Loan
Party, on behalf of itself and its subsidiaries, agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Designated Agent, the Lenders and their Affiliates are
acting pursuant to a contractual relationship on an arm’s-length basis, and the
parties hereto do not intend that the Designated Agent, the Lenders or their
Affiliates act or be responsible as a fiduciary to the Borrowerany Loan Party,
its management, stockholders, creditors or any other Person. Each of the
BorrowerLoan Parties, the Designated Agent, the Lenders and their Affiliates
expressly disclaims any fiduciary relationship and agrees they are each
responsible for making their own independent judgments with respect to any
transactions entered into between them.

SECTION 8.18.    SECTION 8.18 Non-Public Information. Each Lender acknowledges
that all information, including requests for waivers and amendments, furnished
by the Borrowerany Loan Party or the Designated Agent pursuant to or in
connection with, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public information
with respect to the Borrowerany Loan Party, its subsidiaries or their
securities. Each Lender represents to the Borrowereach Loan Party and the
Designated Agent that (i) it has developed compliance procedures regarding the
use of such material non-public information and that it will handle such
material non-public information in accordance with such procedures and
applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified to the Designated Agent a credit contact who may receive
information that may contain such material non-public information in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

SECTION 8.19.    SECTION 8.19 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in this
Agreement or in any other agreement, arrangement or understanding among the
parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement, to the extent such liability
is unsecured, may be subject to the write-down and conversion powersWrite-Down
and Conversion Powers of an EEA Resolution Authority (exercised in accordance
with the relevant Bail-In Legislation) and consents to and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document, subject to the right of such recipient to
decline ownership of such shares or other instruments of ownership, in which
case, subject as provided in the relevant Bail-In Legislation, any such
liability may



--------------------------------------------------------------------------------

be reduced or cancelled, as the case may be, to the same extent as if such
shares or other instruments of ownership had been accepted; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-downWrite-Down and conversion powersConversion Powers of
any EEA Resolution Authority.

The following terms shall for purposes of this Section have the meanings set
forth below:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

ARTICLE IX

GUARANTY

SECTION 9.01.    The Guaranty. The Guarantor hereby irrevocably and
unconditionally guarantees, from and after the Fox Acquisition Closing Date, the
full and punctual payment when due (whether at stated maturity, upon
acceleration or otherwise) of all obligations of the Borrower under this
Agreement and the other Loan Documents, including, without limitation, (i) the
principal of and interest on each Advance made to the Borrower and (ii) all
other amounts payable by the Borrower under this Agreement and the



--------------------------------------------------------------------------------

other Loan Documents, including, without limitation, all fees, expenses,
reimbursements, indemnities and other monetary obligations, whether absolute or
contingent, matured or unmatured, liquidated or unliquidated, including monetary
obligations incurred under this Agreement or any other Loan Document during the
pendency of any bankruptcy, insolvency, receivership or other similar process,
regardless of whether allowed or allowable in such proceeding (all of the
foregoing being referred to collectively as the “Guaranteed Obligations”). Upon
the failure by the Borrower to pay punctually when due any such amount, subject
to any applicable grace or notice and cure period, the Guarantor agrees that,
from and after the Fox Acquisition Closing Date, it shall forthwith pay such
amount at the place and in the manner specified in this Agreement. The Guarantor
hereby agrees that, from and after the Fox Acquisition Closing Date, the
Guaranty is an absolute, irrevocable and unconditional guaranty of payment and
is not a guaranty of collection.

SECTION 9.02.    Guaranty Unconditional. The obligations of the Guarantor under
the Guaranty shall, from and after the Fox Acquisition Closing Date, be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a)     any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations, in each case other than
the payment in full in cash of the Guaranteed Obligations (other than contingent
obligations that have not yet arisen);

(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document, including, without limitation, any such amendment which may
increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby; provided that the Guarantor has
consented to any such modification, amendment or supplement in writing if its
consent thereto is otherwise required under this Agreement or the other Loan
Documents;

(c)     any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or the Guarantor, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or any of its assets, in each case other than the payment in full in
cash of the Guaranteed Obligations (other than contingent obligations that have
not yet arisen);

(d)    the existence of any claim, setoff or other rights which the Guarantor
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, any Guaranty Beneficiary or any other Person, whether in
connection with the Guaranty or in connection with any unrelated transactions,
provided that nothing in this Article IX shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim;

(e)    the unenforceability or invalidity of the Guaranteed Obligations or any
part thereof or the lack of genuineness, enforceability or validity of any
agreement relating thereto, or any other invalidity or unenforceability relating
to or against the



--------------------------------------------------------------------------------

Borrower or any other guarantor of any of the Guaranteed Obligations (other than
any defense that the Borrower has for payment in full in cash of the Guaranteed
Obligations (other than contingent obligations that have not yet arisen)) for
any reason related to this Agreement or any other Loan Document, or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations; or

(f)    any other act or omission to act or delay of any kind by the Borrower,
any Guaranty Beneficiary or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 9.02, constitute
a legal or equitable discharge of the Guarantor’s obligations under this Article
IX or otherwise reduce, release, prejudice or extinguish its liability under the
Guaranty, in each case other than the payment in full in cash of the Guaranteed
Obligations (other than contingent obligations that have not yet arisen) or
performance by the Borrower of its obligations under this Agreement and the
other Loan Documents.

SECTION 9.03.    Continuing Guaranty; Discharge and Reinstatement. From and
after the Fox Acquisition Closing Date, the Guarantor’s obligations under this
Article IX shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
(other than contingent obligations that have not yet arisen) and the Commitments
shall have terminated or expired, at which time, subject to all the foregoing
conditions, the obligations of the Guarantor under the Guaranty shall
automatically terminate. If at any time any payment of the principal of or
interest on any Advance or any other Guaranteed Obligation (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower (including pursuant to any settlement entered into by any
Guaranty Beneficiary in its discretion), the Guarantor’s obligations under the
Guaranty with respect to such payment shall be reinstated as though such payment
had been due but not made at such time.

SECTION 9.04.    Waivers. The Guarantor irrevocably waives acceptance of the
Guaranty, presentment, demand or action on delinquency, protest, the benefit of
any statute of limitations and, to the fullest extent permitted by law, any
notice not provided for in this Agreement or under any other Loan Document, as
well as any requirement that at any time any action be taken by any Person
against the Borrower, any other guarantor of the Guaranteed Obligations or any
other Person. Notwithstanding anything to the contrary in this Article IX, the
Guarantor hereby absolutely, unconditionally, knowingly, and expressly waives,
to the fullest extent permitted by law:

(a)    any right it may have to revoke the Guaranty as to future indebtedness or
notice of acceptance hereof;

(b)    (i) notice of acceptance of the Guaranty; (ii) notice of any Advances or
other financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (iii) notice of the amount
of the Guaranteed Obligations, subject, however, to the Guarantor’s right to
make inquiry of the Guaranty Beneficiaries to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of the Borrower or of any other fact that might
increase the Guarantor’s risk hereunder; (v) notice of



--------------------------------------------------------------------------------

presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents, other than demand for payment under the
Guaranty; (vi) notice of any Event of Default or any event or condition that
constitutes, or upon notice, lapse of time or both would constitute, an Event of
Default; and (vii) all other notices (except if such notice is expressly
required to be given to the Guarantor hereunder) and demands to which the
Guarantor might otherwise expressly be entitled; and

(c)    its right, if any, to require any Guaranty Beneficiary or any other
Person to institute suit against, or to exhaust any rights and remedies which
any Guaranty Beneficiary or any other Person have or may have against, any third
party.

SECTION 9.05.    Subrogation. The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under the Guaranty until all of the Guaranteed
Obligations and any amounts payable under the Guaranty have been paid in full in
cash (other than contingent obligations that have not yet arisen) and all
Commitments have terminated. If any amounts are paid to the Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Guaranty Beneficiaries and shall forthwith be paid to
such Persons to reduce the amount of the Guaranteed Obligations, whether matured
or unmatured.

SECTION 9.06.    Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any of its Affiliates, all such amounts otherwise subject to
acceleration under the terms of this Agreement or any other Loan Document shall
nonetheless be payable by the Guarantor under the Guaranty forthwith on demand
by the Designated Agent.

SECTION 9.07.    Taxes. The Guarantor agrees that the provisions of Section 2.14
shall be applicable, mutatis mutandis, to all payments required to be made by
the Guarantor under the Guaranty, as if each reference in such Section to the
Borrower were a reference to the Guarantor.

[Remainder of Page Intentionally Left Blank]